   Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 1 of 79   PageID #: 1



                         UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MAINE



ROBIN WILKEY,

           Plaintiff,                      CASE NO.

      v.

MOWI ASA (FKA MARINE HARVEST ASA),
MARINE HARVEST USA, LLC, MARINE
HARVEST CANADA, INC., DUCKTRAP
RIVER OF MAINE LLC, GRIEG SEAFOOD          CLASS ACTION COMPLAINT AND
ASA, GRIEG SEAFOOD BC LTD., BREMNES        DEMAND FOR JURY TRIAL
SEASHORE AS, OCEAN QUALITY AS,
OCEAN QUALITY NORTH AMERICA INC.,
OCEAN QUALITY USA INC., OCEAN
QUALITY PREMIUM BRANDS, INC.,
SALMAR ASA, LEROY SEAFOOD GROUP
ASA, LEROY SEAFOOD USA INC., AND
SCOTTISH SEA FARMS LTD.,

           Defendants.
    Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 2 of 79                     PageID #: 2


          Plaintiff Robin Wilkey (“Plaintiff”), individually and on behalf of all others similarly

situated (the “Classes,” and collectively the “Class,” as defined below), upon personal knowledge

as to the facts pertaining to herself, and upon information and belief as to all other matters,

and based on the investigation of counsel, brings this class action for damages under the laws of

the several States and Territories recognizing such a claim, and injunctive relief pursuant to the

federal antitrust laws and demands a trial by jury on all matters so triable.

                                       NATURE OF ACTION

          1.     This lawsuit arises from unlawful coordination of the prices charged to indirect

purchasers of farm-raised salmon and salmon products derived therefrom (such as salmon fillets

or smoked salmon) which were sold by Defendants Mowi ASA (f/k/a Marine Harvest ASA),

Marine Harvest USA, LLC, Marine Harvest Canada, Inc., Ducktrap River of Maine LLC, Grieg

Seafood ASA, Grieg Seafood BC Ltd., Bremnes Seashore AS, Ocean Quality AS, Ocean Quality

North America Inc., Ocean Quality USA Inc., Ocean Quality Premium Brands, Inc., SalMar ASA,

Leroy Seafood Group ASA, Leroy Seafood USA Inc., and Scottish Sea Farms Ltd. and/or entities

owned or controlled by them (collectively, “Defendants”) between July 1, 2015 and the present in

violation the antitrust and consumer protection laws of each state recognizing a right of action for

indirect purchasers harmed by anticompetitive conduct, as set forth below. Plaintiff also seeks

injunctive relief under the Clayton Act and Sherman Act.

          2.     The European Commission (“EC”) recently confirmed “that on 19 February 2019

its officials carried out unannounced inspections in several Member States at the premises of

several companies in the sector of farmed Atlantic salmon.”1

          3.     The EC commenced its investigation by sending a letter in early February 2019 to the


1
    See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm (last accessed May 21, 2019).
    Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 3 of 79                        PageID #: 3



world’s dominant suppliers of farm-raised salmon and their affiliates, in which it explained that it

had received information that the companies—the Defendants—are “participat[ing in] or have

participated in anti-competitive agreements and/or concerted practices related to different ways of

price coordination in order to sustain and possibly increase the prices for Norwegian salmon.”2

        4.     According to the EC, the Defendants are and have been engaging in the following

conduct:

                               Coordinating sales prices and               exchanging
                                commercially sensitive information;

                               Agreeing to purchase production from other
                                competitors when these other competitors sell at
                                lower prices; and

                               Applying a coordinated strategy to increase spot
                                prices of farmed Norwegian salmon in order to
                                secure higher price levels for long-term contracts.

        5.     Plaintiff seeks to represent a Class consisting of all persons and entities in the States

or territories recognizing the right of indirect purchasers to recover for injuries caused by

anticompetitive conduct (set forth below) who indirectly purchased farm-raised salmon or products

derived therefrom, for end consumption and not for resale, from one or more Defendants and/or

entities owned or controlled by them from July 1, 2015 to the present (the “Class Period”).

Excluded from the Class are the Court and its personnel, and any Defendants and their parent or

subsidiary companies.

                                  JURISDICTION AND VENUE

        6.     Plaintiff brings this class action lawsuit pursuant to Sections 4 and 16 of the Clayton

Act (15 U.S.C. §§ 15 and 26) seeking to enjoin Defendants’ anticompetitive conduct; and for such

other relief as is afforded under the antitrust laws of the United States for Defendants’ violations of


2
  See https://www.undercurrentnews.com/2019/02/21/norways-antitrust-regulator-eyes-salmon-price-
fixing-probe-with-interest/ (last accessed May 21, 2019).


                                                   2
 Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 4 of 79                      PageID #: 4



Sections 1 and 3 of the Sherman Act (15 U.S.C. §§1, 3).

       7.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331, 1337, and

Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15(a), 26).

       8.      Plaintiff asserts a claim for damages for all indirect purchasers under the laws of

the several States and Territories recognizing such a claim, as set forth below. The Court has

jurisdiction under 28 U.S.C. §§ 1331 and 1337. The Court further has jurisdiction pursuant to 28

U.S.C. § 1367 because Plaintiff’s state law claims are so related to the federal claim at the time

this matter is brought that they form part of the same case or controversy. The Court further has

diversity jurisdiction pursuant to 28 U.S.C. § 1332 because the amount in controversy exceeds

$5,000,000 for the Class-wide relief sought, there are more than one hundred members seeking

Class-wide relief, and there are members who are citizens of different states than the Defendants.

       9.      Venue is proper in this District pursuant to Sections 4, 12, and 16 of the Clayton

Act (28 U.S.C. §§ 15, 22, and 26), and pursuant to 28 U.S.C. § 1391(b), (c), and (d), because, at

all times relevant to the Complaint, one or more of the Defendants resided, transacted business,

was found, or had agents in this District.

                                             PARTIES

       10.     Plaintiff Robin Wilkey is domiciled in Somerset County, Maine. During the Class

Period, Plaintiff purchased farm-raised salmon and/or products derived therefrom indirectly, for

end consumption and not for resale, from one or more Defendants and/or entities owned or controlled

by them and has suffered monetary loss as a result of the antitrust violations alleged herein.

       11.     Defendant Mowi ASA (fka Marine Harvest ASA) (“Mowi”) is a Norwegian seafood

company with operations in several countries around the world. It engages in the production,



                                                 3
 Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 5 of 79                     PageID #: 5



processing, and sale of farmed salmon, the operations of which are focused in Norway, Scotland,

British Columbia, Canada, the Faroe Islands, Ireland, and Chile. Mowi has a share of between 25%

and 30% of the global salmon and trout market, making it the world’s largest company in the sector.

Mowi also owns a “value added processing” unit, which prepares and distributes a range of seafood

products, and a number of smaller divisions. The company is headquartered at Sandviksboder,

77AB, 5035, Bergen, Norway. Mowi is listed on the Oslo Stock Exchange, where it is a constituent

of the benchmark OBX Index.

       12.     Marine Harvest USA, LLC (“Marine Harvest USA”) is Florida limited liability

company that maintains its principal place of business at 8550 N.W. 17th Street #105, Miami,

Florida 33126. Marine Harvest USA, a wholly-owned subsidiary of Mowi, processes salmon in

Florida and Texas and distributes it to wholesalers, retailers and others in Florida and elsewhere

in the United States.

       13.     Marine Harvest Canada, Inc. (“Marine Harvest Canada”) is a foreign corporation

and wholly-owned subsidiary of Mowi. Marine Harvest Canada processes salmon in British

Columbia, Canada, and distributes salmon in Canada and the western United States. Marine

Harvest Canada is headquartered at 1334 Island Highway, Suite 124, Campbell River, British

Columbia, V9W 8C9, Canada.

       14.     Defendant Ducktrap River of Maine LLC (“Ducktrap”) is a Maine limited liability

company and wholly-owned subsidiary of Mowi. Ducktrap sells processed salmon products, such

as sliced smoked salmon, under a number of trade names, including Ducktrap and Kendall Brook.

The company has its headquarters at 57 Little River Dr., Belfast, ME 04915.

       15.     Defendant Grieg Seafood ASA (“Grieg”) is a foreign corporation that describes

itself as “one of the world’s leading fish farming companies, specializing in [A]tlantic salmon”;



                                                4
    Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 6 of 79                     PageID #: 6



Grieg’s “farming facilities are in Norway, Canada and the United Kingdom.”3 The company is

headquartered at C. Sundtsgate 17/19, 5004, Bergen, 5004, Norway. Grieg is listed on the Oslo

Stock Exchange.

          16.     Defendant Grieg Seafood BC Ltd. (“Grieg BC”), a foreign corporation and wholly-

owned subsidiary of Grieg, is headquartered at 1180 Ironwood Street # 106, Campbell River,

British Columbia, Canada, V9W 5P7. Grieg BC farms salmon on 22 sites in British Columbia. It

is the owner of Skuna Bay, a branded salmon product that is marketed and sold throughout the

United States. Indeed, in its 2018 Annual Report, Grieg states that “Skuna Bay has become the

preferred salmon of choice for top chefs throughout North America . . . .”4 It claims that its salmon

has been served to the President of the United States.

          17.     Defendant Bremnes Seashore AS is a foreign corporation headquartered at

Oklandsvegen 90, N-5430 Bremnes, Norway (“Bremnes Seashore”). Bremnes Seashore is in the

business of salmon-farming and has operations throughout Norway. Bremnes Seashore owns 40%

of Ocean Quality AS and uses that entity to sell and distribute its product around the globe,

including in the United States.5

          18.     Defendant Ocean Quality AS (“OQ”) is a foreign corporation engaged in the salmon

distribution business, with its headquarters at Grieg-Gaarden, C. Sundtsgate 17/19, N-5004,




3
    See https://www.griegseafood.no/en/ (last accessed May 21, 2019).
4
    See http://grieg18.digirapport.no (last accessed May 21, 2019).
5
  See https://www.seashore.no/en/production/ (“We supply salmon around the globe through our sales
companies Salmon Brands and Ocean Quality. If you travel to Tokyo, Sydney, Chicago, Paris or Bangkok,
you can enjoy the taste of salmon from Bremnes Seashore.”) (last accessed May 21, 2019); see also
https://www.seafoodsource.com/news/supply-trade/ocean-quality-to-open-british-columbia-operations)
(“Ocean Quality AS, in Bergen, Norway, is a sales company established and jointly owned by Bremnes
Seashore AS (40 percent) and Grieg Seafood ASA (60 percent).”) (last accessed May 21, 2019).


                                                       5
    Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 7 of 79                  PageID #: 7



Bergen, Norway. Grieg owns 60% of the outstanding shares of OQ and controls its operations.6

Bremnes Seashore owns the remaining 40% of OQ.

          19.     Defendant Ocean Quality North America Inc. (“OQ NA”), a foreign corporation and

wholly owned subsidiary of OQ, is headquartered at 4445 Lougheed Highway, 500, Burnaby, BC

V5C0E4, Canada. OQ NA facilitates the distribution of farm-raised salmon produced by Grieg and

its subsidiaries and Bremnes Seashore throughout the United States. OQ NA has a dedicated sales

office headed by General Manager Dennis Bryant, whose direct telephone number bears a Dallas,

Texas area code.7

          20.     Defendant Ocean Quality USA Inc. (“OQ USA”) is a Delaware corporation and

wholly-owned subsidiary of OQ, with its principal place of business located at 1914 Skillman

Street # 110-309, Dallas, Texas, 75206-8559. OQ USA distributes salmon products produced by

Grieg and its subsidiaries and Bremnes Seashore throughout the United States.8

          21.     Defendant Ocean Quality Premium Brands, Inc. (“OQ Premium Brands”) is a

Delaware corporation and wholly-owned subsidiary of OQ, headquartered at 4445 Lougheed

Highway, 500, Burnaby, BC V5C0E4, Canada. OQ Premium Brands’ business purpose, according to

a December 7, 2018 filing with the California Secretary of State, is “MARKETING AND

BRANDING.” OQ Premium Brands distributes salmon products produced by Grieg and its

subsidiaries and Bremnes Seashore throughout the United States.


6
  See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at 46 (“OQ sells the
fish to Asia, Europe, the USA and Canada.”) (last accessed May 21, 2019); see also
https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at 49 (last accessed May
21, 2019).
7
    See https://oceanquality.com/contact/ (last accessed May 21, 2019).
8
 See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf , at 75 (“Ocean
Quality USA Inc. is domiciled in the USA.”) (last accessed May 21, 2019).


                                                      6
    Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 8 of 79                            PageID #: 8



          22.     Defendant SalMar ASA (“SalMar”) is a foreign corporation that describes itself as

“one of the world’s largest and most efficient producers of Atlantic salmon, and is vertically

integrated along the entire value chain from broodfish, roe and smolt to harvesting, processing and

sales.”9 The company is headquartered at Idustriveien 51, N7266, Kverva, Norway. SalMar is

listed on the Oslo Stock Exchange.

          23.     According to SalMar’s website:

                           SalMar has established a fully integrated system for farming,
                           processing, sales and distribution of farmed salmon and is
                           thus in control of the total value chain.

                           The salmon that SalMar is producing is sold through an in-
                           house salesforce and/ or through close partners.

                           Proximity to markets and customers, direct or through
                           partners is important to secure efficient use of a high-quality
                           raw material that has been through a traceable and controlled
                           production process.

                           InnovaMar is the name of SalMar’s new harvesting and
                           processing facility in Frøya, central Norway. It aims to be
                           the world’s most innovative and efficient facility for the
                           landing, harvesting and processing of farmed salmon.
                           InnovaMar covers 17,500 m2 of floor space and comprises
                           two departments (harvesting and processing). The facility
                           has the capacity for all kinds of storage. Good internal
                           logistics ensure safe and efficient handling of the products.
                           The increased capacity affords a high level of flexibility with
                           regard to organi[z]ing production and sales.

                           SalMar produces a wide variety of fresh and frozen salmon
                           products. The customer base is global and includes small and
                           large importers/exporters, as well as larger processing
                           companies and retail chains.10



9
 See SalMar 2017 Annual report, http://hugin.info/138695/R/2188425/846513.pdf, at 45 (last accessed
May 21, 2019).
10
     See https://www.salmar.no/en/sales-distribution/ (last accessed May 21, 2019).


                                                      7
 Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 9 of 79                            PageID #: 9



          24.     SalMar sells directly to entities within the United States:

                          SalMar had direct sales to around 50 different countries in
                          2017. SalMar’s most important geographic market in 2017
                          was Europe, with Poland, Lithuania and Sweden as the
                          largest individual markets. The second largest market was
                          Asia, with Vietnam, Japan and Singapore as the largest
                          individual markets. After sales to Russia were blocked in
                          2014, North America has been the third largest market, with
                          the USA as the largest individual market. SalMar
                          experienced particularly strong growth in the American
                          market in 2017.11

          25.     Defendant Leroy Seafood Group ASA (“Leroy”), a foreign corporation, is a seafood

production and distribution company. The company is the second largest salmon and trout farming

company in the world and has fish farms in Hitra, Kristiansund, Tromsand Scotland (Shetland).

The company is headquartered at Thormøhlens gate 51 B, 5006 Bergen, Norway. Leroy is listed

on the Oslo Stock Exchange. The company has sales offices in the United States:

                          Our main office is located in Bergen, but we have fishing
                          vessels and fish farms in operation along the entire coast of
                          Norway. We have production and packaging plants in
                          Norway, Sweden, Denmark, Finland, France, the
                          Netherlands, Portugal, Spain and Turkey. We also have sales
                          offices in the USA, Japan and China.12

          26.     Defendant Leroy Seafood USA Inc. (“Leroy USA”), a North Carolina corporation

and wholly-owned subsidiary of Leroy, is the U.S. distribution subsidiary for Leroy’s farm-raised

salmon business. Leroy USA’s principal place of business is located at 1289 Fordham Blvd., Suite

406, Chapel Hill, NC 27514.

          27.     Defendant Scottish Sea Farms Ltd. (“Scottish Sea Farms”), a foreign corporation,



11
  See 2017 Annual Report, http://hugin.info/138695/R/2188425/846513.pdf, at 53 (last accessed May 21,
2019).
12
     See https://www.leroyseafood.com/en/about-us/about-leroy/ (last accessed May 21, 2019).


                                                     8
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 10 of 79                         PageID #: 10



is an aquaculture company that engages in the farming and production of salmon. Scottish Sea

Farms is the United Kingdom’s second largest producer of farmed salmon.13 The company sells

its products to retailers in the United Kingdom, the United States, Europe and internationally.

Scottish Sea Farms is a joint venture of Defendants SalMar and Leroy, and each owns a 50%

interest in Scottish Sea Farms. The company is headquartered at Laurel House, Laurelhill Business

Park, Stirling, FK7 9JQ, United Kingdom, 01786 44552.

       28.     The acts alleged against the Defendants in this Complaint were authorized, ordered,

or done by their officers, agents, employees, or representatives, while actively engaged in the

management and operation of Defendants’ businesses or affairs.

       29.     Various persons and/or firms not named as Defendants herein may have

participated as co-conspirators in the violations alleged herein and may have performed acts and

made statements in furtherance thereof.

       30.     Each Defendant acted as the principal, agent, or joint venture of, or for, other

Defendants with respect to the acts, violations, and common course of conduct alleged by Plaintiff.

I.     FACTUAL ALLEGATIONS

       A.      The European Commission Is Investigating Unexplained Price Increases In
               The Salmon Market

       31.     On February 19, 2019, Undercurrent News reported that in early February the EC

opened an antitrust investigation into the world’s major producers of farm-raised salmon:

                       According to the letter, the EC has ‘received information -
                       from different actors operating at different levels in the
                       salmon market - alleging that Norwegian producers of
                       farmed Atlantic salmon . . . participate or have participated
                       in anti-competitive agreements and/or concerted practices
                       related to different ways of price coordination in order to

13
 See SalMar 2017 Annual report, http://hugin.info/138695/R/2188425/846513.pdf, at 45 (last accessed
May 21, 2019).


                                                 9
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 11 of 79                            PageID #: 11



                         sustain and possibly increase the prices for Norwegian
                         salmon.’

                         The letter, which was sent to producers at the start of
                         February, states the Norwegian producers concerned have
                         been allegedly:

                             Coordinating sales prices            and     exchanging
                         commercially sensitive information;

                                Agreeing to purchase production from other
                         competitors when these other competitors sell at lower
                         prices; and

                                Applying a coordinated strategy to increase spot
                         prices of farmed Norwegian salmon in order to secure higher
                         price levels for longterm contracts.

Based on the information the EC has, these alleged practices have been going on since “at least”

November 2017 and “are presumably ongoing.”14

          32.    The EC also released the following statement on February 19, 2019:

                         The European Commission can confirm that on 19 February
                         2019 its officials carried out unannounced inspections in
                         several Member States at the premises of several companies
                         in the sector of farmed Atlantic salmon.

                         The Commission has concerns that the inspected companies
                         may have violated EU antitrust rules that prohibit cartels and
                         restrictive business practices (Article 101 of the Treaty on
                         the Functioning of the European Union). The Commission
                         officials were accompanied by their counterparts from the
                         relevant national competition authorities.15

          33.    According to an article in Undercurrent News dated February 19, 2019, Mowi,

Grieg, and SalMar have all confirmed that they were the subject of EC raids:



14
   See https://www.undercurrentnews.com/2019/02/21/norways-antitrust-regulator-eyes-salmon-price-
fixing-probe-with-interest/ (last accessed May 21, 2019).
15
     See http://europa.eu/rapid/press-release_STATEMENT-19-1310_en.htm (last accessed May 21, 2019).


                                                  10
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 12 of 79                              PageID #: 12



                          Undercurrent first reported the news earlier on Tuesday, then
                          Mowi, Grieg Seafood and SalMar all confirmed raids on their
                          operations in the UK. Mowi’s spokesman said the company’s
                          plant in Rosyth, UK, was raided, but then also confirmed a
                          plant in Lemmers, formerly Marine Harvest Sterk, was
                          inspected.

                          The Sterk plant, the only one the company owns in the
                          Netherlands, is mainly specialized on coating whitefish, but
                          also does some salmon, according to its website.16

          34.     In a recently released annual report for 2018, Mowi disclosed:

                          In February 2019, The European Commission carried out
                          unannounced inspections at selected premises of several
                          Norwegian salmon companies, including Mowi. The
                          Commission was acting on concerns that the inspected
                          companies may have violated EU antitrust rules.17

          35.     On February 19, 2019, Grieg filed a notice with the Oslo Stock Exchange stating as

follows:

                          The European Commission DG (Director General)
                          Competition has today performed an inspection at Grieg
                          Seafood Shetland to explore potential anticompetitive
                          behavior in the salmon industry.

                          Grieg Seafood aims to be open, transparent and forthcoming
                          and will provide all necessary information requested by the
                          European Commission DG Competition in its
                          investigation.18

          36.     On February 20, 2019, Leroy filed a notice with the Oslo Stock Exchange stating

as follows:

                          EU’s competition authorities (European Commission
                          Director General Competition) ha[ve] conducted an

16
  See https://www.undercurrentnews.com/2019/02/19/mowi-dutch-plant-also-raided-as-ec-confirms-
probe-of-alleged-salmon-cartel/ (last accessed May 21, 2019).
17
     See http://hugin.info/209/R/2239765/882920.pdf, at 216 (last accessed May 21, 2019).
18
     See https://www.griegseafood.no/inverstors/stock-exchange-filings/ (last accessed May 21, 2019).


                                                     11
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 13 of 79                            PageID #: 13



                          inspection at the premises of Scottish Sea Farms Ltd. a
                          company owned 50% by Lerøy Seafood Group ASA (LSG).
                          The purpose is, according to the competition authorities, to
                          investigate accusations of anti-competitive cooperation in
                          the salmon market. In connection with the inspection, the EU
                          competition authorities ha[ve] also requested for
                          information from the shareholders in Scottish Sea Farms
                          Ltd.19

          37.     Also on February 19, 2019, SalMar issued the following report to the Oslo Stock

Exchange:

                          On [the] 19th of February 2019 the European Commission
                          Director General Competition performed an inspection at
                          Scottish Sea Farms Ltd., in which SalMar ASA indirectly
                          owns 50 per cent. SalMar is in constructive dialogue with the
                          Commission in this regard.20

          38.     The salmon market is susceptible to manipulation by the major salmon producers

in Norway. As alleged further below, the industry is highly concentrated and the spot market for

salmon in Oslo, Norway, is the most important benchmark for salmon prices around the globe.

          39.     Salmon is sold on the spot market and through annual contracts. Only one percent

(1%) of Norway’s salmon production is sold on the spot market, but those spot prices set the

baseline for longer term contract prices.21

          40.     Since 2015, salmon buyers in Europe have complained that Norway’s salmon

producers, including Mowi, have been rigging the spot market by using subsidiary companies,

including Mowi’s Polish subsidiary, Morpol (a fish processor and distributor), to drive up the spot

price. As the purchasing director of Graal S.A. (“Graal”) (a Polish salmon processor), Alina Piasecka,


19
     See https://www.leroyseafood.com/en/investor/Stockexchangenotices/ (last accessed April 23, 2019).
20
     See https://newsweb.oslobors.no/message/470051 (last accessed May 21, 2019).
21
  See https://salmonbusiness.com/suempols-gm-does-not-believe-in-price-caps-in-the-second-half-of-
2017/ (last accessed May 21, 2019).


                                                     12
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 14 of 79                          PageID #: 14



has explained, “[w]e’ve seen examples of prices falling in the spot market, and exporters offering fish

at increasingly lower prices.” She continued, “[s]uddenly, 15 minutes later there are aren’t fish

available, and we find out that Morpol has purchased perhaps 60 truckloads.” Graal’s CEO,

Boguslaw Kowalski, has explained: “[w]e are seeing that now and again they take advantage of

Morpol to buy at higher prices than that charged by the market, to hike up prices.”22

           41.   In 2017, Stale Hoyem (“Hoyem”), general manager of Suempol Norway, one of the

biggest smoked salmon producers in Poland and Europe, complained that “companies in Norway

buy small quantities of salmon to raise the price for the rest of the players.” Hoyem added that

“[o]ne last thing that affects prices is that some of the major players choose to create their own

purchasing departments buying a truckload here and a truckload there;” he was “suggesting this

‘daily’ practice is heavily influencing prices on the spot market.”23 Borge Prytz Larsen, purchasing

director at Severnaya, which imports salmon into Russia, confirmed Hoyem’s statement: “The big

players buy fish, and they then use the price as indicators for other customers.”24

           42.   Defendants’ pricing behavior changed at the start of the Class Period. Hoyem

complains: “In the old days we could negotiate contracts. Producers looked at their cost and then

they put on a surcharge of about NOK 1 (€0.11/$.13) to NOK 2 (€0.21/$.25) [per kilo].”25

           43.   The foregoing are examples of complex and historically unprecedented changes in

pricing structure made at the very same time by multiple competitors and made for no other


22
  See https://www.intrafish.com/news/751597/marine-harvest-accused-of-manipulating-polish-salmon-
market (last accessed May 21, 2019).
23
   See https://www.intrafish.com/news/1330269/norwegian-salmon-giants-accused-of-price-manipulation
(last accessed May 21, 2019).
24
     Id.
25
     Id.


                                                  13
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 15 of 79                             PageID #: 15



discernible reason than collusion.

          44.     As a result of the conspiracy, Defendants’ prices—and profits—for salmon have been

increasing steadily since mid-2015, as Mowi itself illustrates in this chart:26




          45.     Defendants frequently—and falsely—asserted that cost increases justify their price

increases, but their own data disproves that purported justification. For example, the following chart

from Mowi indicates that the “cost in box” of producing salmon (per kilogram) has increased

approximately half of one Euro (or less) during the Class Period, but prices have increased at a

substantially faster rate:27




26
   See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 32
(last accessed May 21, 2019).
27
     See http://hugin.info/209/R/2177429/840178.pdf at 246 (last accessed May 21, 2019).


                                                     14
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 16 of 79                            PageID #: 16




          46.     According to Mowi’s 4Q 2018 financial disclosures:

                          ‘2018 was a very good year for Mowi. Strong demand for
                          salmon and high prices in all markets resulted in great
                          earnings for the company. I am proud of all my colleagues
                          who work hard to produce healthy and tasty seafood for
                          consumers all over the world. They have all contributed to
                          the strong results,’ says CEO Alf-Helge Aarskog.28

          47.     Mowi’s 2017 Annual Report also confirmed that since the uptick in salmon pricing

starting in 2015, its operating profits or “Operational EBIT”29 (reported in Euros) have substantially

increased—from 83 million Euros in 2015, to 184 million Euros in 2016, and 214 million Euros

in 2017.30

          48.     Grieg similarly reported that its EBIT per kg gutted weight of fish (in Norwegian

Kroner) has increased during the course of the conspiracy. According to Grieg’s 2017 Annual



28
   See https://www.globenewswire.com/news-release/2019/02/13/1724309/0/en/Strong-results-for-Mowi-
in-the-fourth-quarter-2018.html (last accessed May 21, 2019).
29
   “In accounting and finance, earnings before interest and taxes (“EBIT”) is a measure of a firm’s profit
that includes all incomes and expenses (operating and non-operating) except interest expenses and income
tax expenses.” See https://en.wikipedia.org/wiki/Earnings_before_interest_and_taxes (last accessed May
21, 2019).
30
     See http://hugin.info/209/R/2177429/840178.pdf, at 7 (last accessed May 21, 2019).


                                                     15
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 17 of 79                               PageID #: 17



Report, its EBIT was 0.7 Kroners/kg in 2015, 18.0 Kroners/kg in 2016, and 14.4 Kroners/kg in

2017.31 Grieg’s Q4 2018 Quarterly Report reports an EBIT per kg (in Norwegian Kroner) of 14.72

for 2018.

          49.     Leroy has also experienced substantial increases in EBIT/kg (measured in

Norwegian Kroner), increasing from 8.8 Kroners in 2015 to 18.9 Kroners in 2016, and 23.6

Kroners in 2017.32 In 2018, Leroy’s EBIT/kg was 19.6.33

          50.     Similarly, SalMar’s EBIT has increased substantially. In 2015, its EBIT was 1404

million Norwegian Kroners. In 2016, its EBIT was 2432 million Kroners. In 2017, EBIT was 3162

million Kroners.34 In 2018, its EBIT was 3460.8 million Kroners.35

          51.     These price increases—and the Defendants’ coordinated behavior that caused

them—have come at the expense of Plaintiff and the Class, who have paid more for farm-raised

salmon than they otherwise would have in the absence of collusion.

          B.      The United States Is A Substantial Market For Farm-Raised Salmon

          52.     The United States is the second largest global market for salmon behind only the

EU, as Mowi reports in the graphic reflected below:36




31
 See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at 8 (last accessed
May 21, 2019).
32
   See https://www.leroyseafood.com/en/investor/reports-and-webcast/annual-report-2017/to-the-
table/#anchor-article-key-figures (last accessed May 21, 2019).
33
  See https://www.leroyseafood.com/globalassets/02-documents/english/reports/quarterly-reports/q4-
2018-report.pdf (last accessed May 21, 2019).
34
     See http://hugin.info/138695/R/2188425/846513.pdf, at 4 (last accessed May 21, 2019).
35
     See http://hugin.info/138695/R/2234948/879657.pdf (last accessed May 21, 2019).
36
     See http://hugin.info/209/R/2234685/879436.pdf (last accessed May 21, 2019).


                                                     16
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 18 of 79                            PageID #: 18




          53.     A December 12, 2018 article from the industry publication Intrafish further

explains:

                          Salmon import volumes into the United States through October
                          rose 10.5 percent, reaching 272,676 metric tons, according to
                          new figures released by the National Marine Fisheries
                          Service (NMFS).

                          The value of Atlantic salmon imports rose as well, by 9.5
                          percent, to reach $2.9 billion (€2.6 billion), up from $2.6
                          billion (€2.3 billion) during the same period last year.37

          C.      The Production Process For Farm-Raised Salmon

          54.     Mowi has diagrammed the process for breeding and growing farm-raised salmon

as follows:38




37
  See https://www.intrafish.com/marketplace/1654239/us-imports-of-fresh-salmon-fillets-spike (last
accessed May 21, 2019).
38
     See https://www.mowi.com/product/seafood-value-chain/ (last accessed April 23, 2019).


                                                    17
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 19 of 79                       PageID #: 19




       55.        A report commissioned by the European Union titled “Developing Innovative

Market Orientated Prediction Toolbox to Strengthen the Economic Sustainability and

Competitiveness of European Seafood on Local and Global markets” further depicts how salmon

is processed39:




39
  See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -Report on
evaluation of industry dynamics opportunities and threats to industry.”
                                                 18
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 20 of 79                          PageID #: 20




        D.      The Structure And Characteristics Of The Market For Farm-Raised Salmon
                Supports The Existence Of A Conspiracy

        56.    The structure and other characteristics of the market for farm-raised salmon make

it conducive to anticompetitive conduct among Defendants and make collusion particularly

attractive.

                 1.      Barriers To New Entry Are High

        57.    A collusive arrangement that raises product prices above competitive levels would,

under basic economic principles, attract new entrants seeking to benefit from the supracompetitive

pricing. When, however, there are significant barriers to entry, new entrants are much less likely

to enter the market. The market for farming salmon has high barriers to entry.

        58.    Mowi’s 2018 Investor’s Handbook notes that there are relatively few locations in

the world that provide the right mix of oceanic conditions for salmon farming and a political

environment willing to allow the practice. Moreover, even if new entry could occur in the right

geographic location, no additional salmon supply could be brought on line in the short run:40




40
   See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 26
(last accessed May 21, 2019).


                                                  19
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 21 of 79                          PageID #: 21




        59.    Mowi explains that “[i]n all salmon producing regions, the relevant

authorities have a licensing regime in place. In order to operate a salmon farm, a license is the key

prerequisite. The licenses constrain the maximum for each company and the industry as a whole.”41

        60.    Moreover, wild caught salmon cannot reasonably constrain prices for farm-raised


41
   See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 69
(last accessed May 21, 2019).


                                                  20
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 22 of 79                         PageID #: 22



salmon. National Public Radio summarized the breeding and cost advantages that farm-raised

salmon have over wild caught salmon in an August 29, 2017 article:

                       Why Are Atlantic Salmon Raised In The Pacific
                       Northwest?

                       Atlantic salmon are not native to the Pacific Northwest. For
                       years, they have been bred to become easier to farm —
                       they’re more ‘highly domesticated,’ according to the
                       Washington Department of Fish and Wildlife. Most
                       commercial fish farms raise Atlantic salmon.

                       The WDFW says Atlantic salmon is a ‘favored species’ to
                       farm in cold marine waters because the species grows
                       quickly and consistently, is resistant to disease, and is
                       something people like to eat. Farmed Atlantic salmon are
                       more docile than wild fish.

                       Atlantic salmon also have been bred to more ‘efficiently turn
                       feed into flesh,’ says Michael Rust, the science adviser for
                       NOAA’s office of aquaculture.

                       What used to cost several dollars per pound to grow,
                       worldwide, now costs about $1.25, Rust says. That makes
                       for higher profits.

                       In the U.S., Washington and Maine are the two largest
                       Atlantic salmon producing states, but they’re small beans
                       compared to salmon farms in Canada, Norway and Chile.
                       Atlantic salmon today, Rust says, probably grow twice as
                       fast as when aquaculture first started. 42

       61.     Wild caught salmon is generally twice as expensive per pound as farm-raised

salmon.

                2.      Farm-Raised Salmon Is A Commodity Product And Prices Are
                        Correlated Across the Globe

       62.     Mowi explains that salmon production is a “commodity” business: “As in most



42
   See https://www.npr.org/sections/thesalt/2017/08/29/546803147/why-are-atlantic-salmon-being-
farmed-in-the-northwest (last accessed May 21, 2019).


                                                  21
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 23 of 79                             PageID #: 23



commodity industries, the producers of Atlantic salmon are experiencing large volatility in the price

achieved for the product.”43 A report issued in 2018 by the European Union confirms this point:

                        The output of most salmonid aquaculture, and Atlantic salmon
                        in particular, is highly commoditi[z]ed i.e. there is little
                        differentiation between farms and competition is based purely
                        on price. These products, mostly head-on gutted fresh fish,
                        serve as raw material for further processing. In that situation,
                        large enterprises which can reduce costs of production through
                        economies of scale and offer the lowest price, have a
                        competitive advantage.44

Commodity products are fungible and consumers and other purchasers have a variety of supply

options which makes raising prices by any one supplier difficult in the absence of a conspiracy.

        63.    Furthermore, according to Grieg, salmon prices are linked across the globe, and the

Defendants and others closely follow these prices: “[t]here are several reference prices for salmon

available. In Norway, Fish Pool ASA provides historic price information as well as salmon derivative

prices FCA Oslo. In the United States, Urner Barry provides reference prices for North American

salmon in Seattle and Chilean salmon in Miami. Market prices are correlated across regions.”45

(Emphases added.)

        64.    Mowi also recognizes that “price correlation across regional markets is generally

strong for Atlantic salmon.”46 It further explains that arbitrage between regions is one of the factors




43
   See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 33
(last accessed May 21, 2019).
44
  See European Union’s Horizon 2020 research and innovation program, “Deliverable No. 3.4 -Report on
evaluation of industry dynamics opportunities and threats to industry,” at 4.
45
  See https://www.griegseafood.no/wp-content/uploads/2018/04/GSF_2017_ENG.pdf, at 40 (last
accessed May 21, 2019).
46
   See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 31
(last accessed May 21, 2019).


                                                  22
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 24 of 79                          PageID #: 24



constraining prices for Atlantic salmon.47       Accordingly, price-fixing of salmon prices in one

market will affect prices globally.

           65.    In fact, Mowi tracks the correlation of salmon prices globally in the normal course

of its business.48 The company illustrates this graphically49:




           66.    This point was also recognized in a 2016 report issued by the Oslo Fish Pool (a

salmon financial contracts exchange) and DNB Foods & Seafood (which is part of Norway’s


47
     Id. at 32.
48
   See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 32
(last accessed May 21, 2019).
49
     Id. at 33.


                                                   23
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 25 of 79                              PageID #: 25



largest financial services organization) titled “World market for salmon: pricing and currencies.”50

The report pointed out that Norwegian farmed salmon gate prices are “strongly linked” and that

the collusion by Defendants on those Norwegian prices directly affected prices for farmed salmon

raised elsewhere pursuant to the “law of one price”.51

           67.    Indeed, the 2016 report noted as follows on page 7:52




           68.    The 2016 report further elaborates on the economic principle of the “law of one

price” as it relates to the farm-raised salmon market in the Unites States:53



50
     See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf (last accessed May 21, 2019).
51
     As explained below, Mowi operates salmon farms in Chile, as well as Norway.
52
     See http://fishpool.eu/wp-content/uploads/2016/04/final-dag.pdf (last accessed May 21, 2019).
53
     See id.


                                                     24
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 26 of 79                           PageID #: 26




                   3.      Norwegian Companies Dominate The Production Of Farm-Raised
                           Salmon And The Defendants Are The Largest Global Producers

          69.     A January 3, 2018 article in salmonbusiness.com—an industry publication—tracks

Norway’s dominance in the salmon industry:54




54
     See https://salmonbusiness.com/norways-market-share-shrinking/ (last accessed May 21, 2019).



                                                    25
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 27 of 79                          PageID #: 27




        70.    Moreover, Norway’s salmon industry is dominated by Defendants Mowi, Leroy,

SalMar and Grieg. According to Mowi:55




55
   See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 36
(last accessed May 21, 2019).


                                                  26
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 28 of 79                            PageID #: 28




                 4.      Atlantic Salmon Production Is Highly Inelastic And The Product Is
                         Perishable

        71.    Mowi acknowledges that:

                       Due to the long production cycle and the short shelf life of the
                       fresh product (about 3 weeks), the spot price clears on the
                       basis of the overall price/quantity preference of customers. As
                       salmon is perishable and marketed fresh, all production in one
                       period has to be consumed in the same period. In the short
                       term, the production level is difficult and expensive to adjust
                       as the planning/production cycle is three years long.
                       Therefore, the supplied quantity is very inelastic in the short
                       term, while demand also shifts according to the season. This
                       has a large effect on the price volatility in the market.56

        72.    Accordingly, in the absence of coordinated conduct among producers,

Defendants are price-takers. They are unable to reduce supply in the short term to raise prices

unilaterally, and they must sell during a very short window while their product is fit for


56
   See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 32
(last accessed May 21, 2019).


                                                  27
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 29 of 79                                PageID #: 29



human consumption. These market constraints make the market more susceptible to

collusion than markets where goods are not perishable and production levels can be rapidly

modulated.57

                  5.      Industry Concentration Facilitates Collusion

        73.     A highly concentrated market is more susceptible to collusion and other

anticompetitive practices than less concentrated markets.

        74.     Here, there has been significant (and rapid) consolidation of salmon farming

operations around the globe in recent years, as Mowi reports:58




57
   See 2017 Mowi Annual Report, http://hugin.info/209/R/2177429/840178.pdf, at 35 (“Although the market
price of salmon is established through supply and demand for the product, in the short term, salmon producers
are expected to be price takers. The long production cycle and a short time window available for harvesting
leave salmon farmers with limited flexibility to manage their short-term supply.”) (last accessed May 21, 2019).
58
   See http://marineharvest.no/globalassets/investors/handbook/2018-salmon-industry-handbook.pdf, at 37 (last
accessed May 21, 2019).


                                                      28
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 30 of 79   PageID #: 30




                                    29
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 31 of 79                       PageID #: 31




    II.    CLASS ACTION ALLEGATIONS

           75.     Plaintiff, as specifically identified herein, also brings claims asserted in

    this action on behalf of herself and as class claims under Federal Rules of civil Procedure,

    Rule 23(a) and (b)(3), seeking damages pursuant to various the state antitrust, unfair

    competition, and consumer protection laws of the states listed below on behalf of the

    following classes (the State Classes, each of which is individually described and further

    defined):


                   (a)     Alabama class: All persons and entities who resided in the

                           State of Arizona who indirectly purchased Farm-raised

                           salmon and/or products derived therefrom for end

                           consumption and not for resale, produced by any Defendant

                           or any current or former subsidiary or affiliate thereof, or any

                           co-conspirator, during the Class Period.

                   (b)     Arizona class: All persons and entities who resided in the

                           State of Arizona who indirectly purchased Farm-raised

                           salmon and/or products derived therefrom for end

                           consumption and not for resale, produced by any Defendant or

                           any current or former subsidiary or affiliate thereof, or any co-

                           conspirator, during the Class Period.

                   (c)     Arkansas class: All persons and entities who resided in the

                           State of Arkansas who indirectly purchased Farm-raised

                           salmon and/or products derived therefrom for end




                                                30
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 32 of 79                  PageID #: 32



                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate

                     thereof, or any co-conspirator, during the Class Period.

               (d)   California class: All persons and entities who resided in the

                     State of California who indirectly purchased Farm-raised

                     salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate

                     thereof, or any co-conspirator, during the Class Period.

               (e)   District of Columbia class: All persons and entities who

                     resided in the District of Columbia who indirectly purchased

                     Farm-raised salmon and/or products derived therefrom for

                     end consumption and not for resale, produced by any

                     Defendant or any current or former subsidiary or affiliate

                     thereof, or any co-conspirator, during the Class Period.

               (f)   Florida class: All persons and entities who resided in the

                     State of Florida who indirectly purchased Farm-raised salmon

                     and/or products derived therefrom for end consumption and

                     not for resale, produced by any Defendant or any current or

                     former subsidiary or affiliate thereof, or any co-conspirator,

                     during the Class Period.

               (g)   Illinois class: All persons and entities who resided in the

                     State of Illinois who indirectly purchased Farm-raised salmon



                                         31
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 33 of 79                PageID #: 33



                     and/or products derived therefrom for end consumption and

                     not for resale, produced by any Defendant or any current or

                     former subsidiary or affiliate thereof, or any co-conspirator,

                     during the Class Period.

               (h)   Iowa class: All persons and entities who resided in the State

                     of Iowa who indirectly purchased Farm-raised salmon and/or

                     products derived therefrom for end consumption and not for

                     resale, produced by any Defendant or any current or former

                     subsidiary or affiliate thereof, or any co-conspirator, during

                     the Class Period.

               (i)   Kansas class: All persons and entities who resided in the

                     State of Kansas who indirectly purchased Farm-raised salmon

                     and/or products derived therefrom for end consumption and

                     not for resale, produced by any Defendant or any current or

                     former subsidiary or affiliate thereof, or any co-conspirator,

                     during the Class Period.

               (j)   Maine class: All persons and entities who resided in the State

                     of Maine who indirectly purchased Farm-raised

                     salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant

                     or any current or former subsidiary or affiliate thereof, or any

                     co-conspirator, during the Class Period.

               (k)   Michigan class: All persons and entities who resided in the



                                         32
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 34 of 79                PageID #: 34



                     State of Michigan who indirectly purchased Farm-raised

                     salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate thereof, or any co-

                     conspirator, during the Class Period.

               (l)   Minnesota class: All persons and entities who resided in the

                     State of Minnesota who indirectly purchased Farm-raised

                     salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate thereof, or any co-

                     conspirator, during the Class Period.

               (m)   Mississippi class: All persons and entities who resided

                     Farm-raised salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate thereof, or any co-

                     conspirator, during the Class Period.

               (n)   Nebraska class: All persons and entities who resided in the

                     State of Nebraska who indirectly purchased Farm-raised

                     salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate thereof, or any co-

                     conspirator, during the Class Period.

               (o)   Nevada class: All persons and entities who resided in the



                                         33
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 35 of 79                PageID #: 35



                     State of Nevada who who indirectly purchased Farm-raised

                     salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate thereof, or any co-

                     conspirator, during the Class Period.

               (p)   New Hampshire class: All persons and entities who resided

                     in the State of New Hampshire who indirectly purchased

                     Farm-raised salmon and/or products derived therefrom for

                     end consumption and not for resale, produced by any

                     Defendant or any current or former subsidiary or affiliate

                     thereof, or any co-conspirator,

                     during the Class Period.

               (q)   New Mexico class: All persons and entities who resided in

                     the State of New Mexico who indirectly purchased Farm-

                     raised salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate thereof, or any co-

                     conspirator, during the Class Period.

               (r)   New York class: All persons and entities who resided in the

                     State of New York who indirectly purchased Farm-raised

                     salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant

                     or any current or former subsidiary or affiliate thereof, or any



                                         34
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 36 of 79                PageID #: 36



                     co-conspirator, during the Class Period.

               (s)   North Carolina class: All persons and entities who resided

                     in the State of North Carolina who indirectly purchased Farm-

                     raised salmon and/or products derived therefrom for end

                     consumption and not for resale,

                     produced by any Defendant or any current or former

                     subsidiary or affiliate thereof, or any co-conspirator, during

                     the Class Period.

               (t)   North Dakota class: All persons and entities who resided in

                     the State of North Dakota who indirectly purchased Farm-

                     raised salmon and/or products derived therefrom for

                     end consumption and not for resale, produced by any

                     Defendant or any current or former subsidiary or affiliate

                     thereof, or any co-conspirator, during the Class Period..

               (u)   Oregon class: All persons and entities who resided in the

                     State of Oregon who indirectly purchased Farm-raised salmon

                     and/or products derived therefrom for end consumption and

                     not for resale, produced by any Defendant or any current or

                     former subsidiary or affiliate thereof, or any co-conspirator,

                     during the Class Period.

               (v)   Rhode Island class: All persons and entities who resided in

                     the State of Rhode Island who indirectly purchased Farm-

                     raised salmon and/or products derived therefrom for end



                                         35
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 37 of 79                PageID #: 37



                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate thereof, or any co-

                     conspirator, during the Class Period.

               (w)   South Carolina class: All persons and entities who resided in

                     the State of South Carolina who indirectly

                     purchased Farm-raised salmon and/or products derived

                     therefrom for end consumption and not for resale, produced

                     by any Defendant or any current or former subsidiary or

                     affiliate thereof, or any co-conspirator, during the Class

                     Period.

               (x)   Tennessee class: All persons and entities who resided in the

                     State of Tennessee who indirectly purchased Farm-raised

                     salmon and/or products derived therefrom for end

                     consumption and not for resale, produced by any Defendant or

                     any current or former subsidiary or affiliate thereof, or any co-

                     conspirator, during the Class Period.

               (y)   Utah class: All persons and entities who resided in the State

                     of Utah who indirectly purchased Farm-raised salmon and/or

                     products derived therefrom for end consumption and not for

                     resale, produced by any Defendant or any current or former

                     subsidiary or affiliate thereof, or any co-conspirator, during

                     the Class Period.

               (z)   Vermont class: All persons and entities who resided in the



                                         36
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 38 of 79                        PageID #: 38



                            State of Vermont who indirectly purchased Farm-raised

                            salmon and/or products derived therefrom for end

                            consumption and not for resale, produced by any Defendant or

                            any current or former subsidiary or affiliate thereof, or any co-

                            conspirator, during the Class Period.

                    (ee)    West Virginia class: All persons and entities who resided in

                            the State of West Virginia who indirectly purchased Farm-

                            raised salmon and/or products derived therefrom for end

                            consumption and not for resale, produced by any Defendant or

                            any current or former subsidiary or affiliate thereof, or any co-

                            conspirator, during the Class Period.

                    (aa)    Wisconsin class: All persons and entities who resided in the

                            State of Wisconsin who indirectly purchased Farm-raised

                            salmon and/or products derived therefrom for end

                            consumption and not for resale, produced by any Defendant or

                            any current or former subsidiary or affiliate thereof, or any co-

                            conspirator, during the Class Period.


    The State Classes are collectively referred to herein as the “Classes” unless otherwise

    indicated.

              76. Excluded from each of the Classes are Defendants, their parent

    companies, subsidiaries and affiliates, any co-conspirators, federal governmental entities

    and instrumentalities of the federal government, states and their subdivisions, agencies

    and instrumentalities, all judges assigned to this matter, all jurors in this matter, and all


                                                 37
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 39 of 79                         PageID #: 39



    persons and entities who only purchased Farm-raised salmon and/or products derived

    therefrom directly.

           77.     Each of the Classes is so numerous that joinder of all members would

    be impracticable. While Plaintiff does not know the exact number of members of each

    of the Classes, Plaintiff believes there are at least thousands of members in each of the

    Classes.

           78.     Common questions of law and fact exist as to all members of each of the

    Classes. This is particularly true given the nature of Defendants’ conspiracy, which

    was generally applicable to all members of each of the Classes, thereby making

    appropriate relief with respect to each Class as a whole. Such questions of law and fact

    common to the Classes include, but are not limited to:

                          (a) Whether the Defendants and their co-
                              conspirators engaged in a combination and
                              conspiracy to fix, raise, maintain or stabilize
                              the prices of Farm-raised salmon sold in the
                              United States and in each of the States alleged
                              herein;

                          (b) The identity of the participants of the alleged conspiracy;

                          (c) The duration of the alleged conspiracy and the
                              acts carried out by Defendants and their co-
                              conspirators in furtherance of the conspiracy;

                          (d) Whether Defendants’ alleged conduct violated
                              various state antitrust and restraint of trade
                              laws;

                          (e) Whether Defendants’ alleged conduct violated
                              various state consumer protection and unfair
                              competition laws;

                          (f) Whether the conduct of Defendants and co-
                              conspirators, as alleged in this Complaint,
                              caused injury to the business or

                                                  38
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 40 of 79                       PageID #: 40




                            property of Plaintiffs and the members of the
                            Classes;

                        (g) The effect of Defendants’ alleged conduct on
                            the prices of Farm-raised salmon sold in the
                            United States during the Class Period; and

                        (h) The appropriate relief for the Classes, including
                            injunctive and equitable relief.

            79.     Plaintiff’s claims are typical of the claims of the members of the

    respective Classes Plaintiff seeks to represent, and Plaintiff will fairly and adequately

    protect the interests of the respective classes Plaintiff seeks to represent. Plaintiff and

    all members of the Classes that Plaintiff seeks to represent were similarly affected by

    Defendants’ wrongful conduct in that they paid artificially inflated prices for Farm-

    raised salmon and/or products derived therefrom purchased               indirectly from the

    Defendants and/or their co-conspirators.

            80.     Plaintiff’s claims arise out of the same common course of conduct giving

    rise to the claims of the other members of each of the Classes that each Plaintiff seeks to

    represent. Plaintiff’s interests are coincident with, and not antagonistic to, those of the

    other members of the respective Classes that plaintiff seeks to represent. Plaintiff is

    represented by counsel who are competent and          experienced in the prosecution of

    antitrust and class action litigation.

            81.     The questions of law and fact common to the members of each of the

    Classes predominate over any questions affecting only individual members, including

    legal and factual issues relating to liability and damages.

            82.     Class action treatment is a superior method for the fair and efficient

    adjudication of the controversy, in that, among other things, such treatment will permit a

                                                39
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 41 of 79                       PageID #: 41



    large number of similarly situated persons to prosecute their common claims in a single

    forum simultaneously, efficiently and without the unnecessary duplication of evidence,

    effort and expense that numerous individual actions would engender. The benefits of

    proceeding through the class mechanism, including providing injured persons or

    entities with a method for obtaining redress for claims that it might not be practicable

    to pursue individually, substantially outweigh any difficulties that may arise in

    management of this class action.

           83.     The prosecution of separate actions by individual members of the

    Classes would create a risk of inconsistent or varying adjudications, establishing

    incompatible standards of conduct for Defendants.

    III.   INTERSTATE AND INTRASTATE TRADE AND COMMERCE

           84.     Hundreds of millions of dollars of transactions in farm-raised salmon and

    products derived therefrom are entered into each year in interstate commerce in the

    United States and the payments for those transactions flowed in interstate commerce.

           85.     Defendants’ manipulation of the market had a direct, substantial, and

    foreseeable impact on interstate commerce in the United States.

           86.     Defendants intentionally targeted their unlawful conduct to affect

    commerce, including interstate commerce within the United States, by combining,

    conspiring, and/or agreeing to fix, maintain, stabilize, and/or artificially inflate prices

    for farm-raised salmon and products derived therefrom.

           87.     Defendants’ unlawful conduct has a direct and adverse impact on

    competition in the United States. Absent Defendants’ combination, conspiracy, and/or

    agreement to manipulate the market for farm-raised salmon and products derived



                                                40
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 42 of 79                       PageID #: 42



    therefrom, the prices of farm-raised salmon and products derived therefrom would have

    been determined by a competitive, efficient market.

            88.     Defendants’ unlawful conduct described herein caused inflated prices

    for farm- raised salmon and products derived therefrom also had substantial

    intrastate effects.

    IV.     PLAINTIFF AND THE CLASS SUFFERED ANTITRUST INJURY

            89.     Defendants’ antitrust conspiracy had the following effects, among others:

                     (a) Price competition has been restrained or eliminated with
                         respect to the pricing of farm-raised salmon and products
                         derived therefrom;

                     (b) The prices of farm-raised salmon and products derived
                         therefrom have been fixed, raised, maintained, or
                         stabilized at artificially inflated levels;

                     (c) Plaintiff and the Classes have paid higher prices for farm-
                         raised salmon and products derived therefrom as a direct,
                         foreseeable and proximate result of Defendants’ conduct;

                     (d) Purchasers of farm-raised salmon and products derived
                         therefrom have been deprived of the benefits of free and
                         open competition; and

                     (e) Purchasers of farm-raised salmon and products derived
                         therefrom paid artificially inflated prices.

            90.     The purpose of the conspiratorial and unlawful conduct of Defendants and

    their co- conspirators was to fix, raise, stabilize and/or maintain the price of farm-

    raised salmon and products derived therefrom.

            91.     The precise amount of the overcharge impacting the prices of farm-

    raised salmon and products derived therefrom paid by Plaintiff and the Class can be

    measured and quantified using well-accepted models.

            92.     By reason of the alleged violations of the antitrust laws, Plaintiff and the



                                                41
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 43 of 79                     PageID #: 43



    members of the Class have sustained injury to their businesses or property, having

    paid higher prices for farm-raised salmon and products derived therefrom than they

    would have paid in the absence of Defendants’ illegal contract, combination, or

    conspiracy and, as a result, have suffered damages in an amount presently undetermined.

    This is an antitrust injury of the type that the antitrust laws were meant to punish and

    prevent.

                                    CAUSES OF ACTION

                                       COUNT I
                 Violation of Sections 1 and 3 of the Sherman Act (15
                  U.S.C. §§ 1, 3) (Conspiracy in Restraint of Trade –
                                   Injunctive Relief)

           93.     Plaintiff repeats the allegations set forth in paragraphs 1-92 above as if

    fully set forth herein.

           94.     From at least July 1, 2015 until the effects of their unlawful conduct

    cease, Defendants and their co-conspirators entered into and engaged in a contract,

    combination, or conspiracy with regards to farm-raised salmon and products derived

    therefrom in unreasonable restraint of trade in violation of Sections 1 and 3 of the

    Sherman Act (15 U.S.C. §§ 1, 3).

           95.     The contract, combination or conspiracy consisted of an agreement

    among the Defendants and their co-conspirators to fix, raise, stabilize or maintain at

    artificially high levels   the prices they charged for farm-raised salmon and products

    derived therefrom in the United States and elsewhere.

           96.     In formulating and effectuating this conspiracy, Defendants and their

    co- conspirators did those things that they combined and conspired to do, including:




                                               42
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 44 of 79                    PageID #: 44



                          (a)     exchanging competitively sensitive
                          information among themselves, with the aim to
                          fix, increase, maintain, or stabilize prices of
                          farm-raised salmon and products derived
                          therefrom in the United States and elsewhere;

                          (b)     participating  in     meetings     and
                          conversations among themselves during which
                          they agreed to charge prices at certain levels,
                          and otherwise to fix, increase, maintain, or
                          stabilize prices of farm-raised salmon and
                          products derived therefrom in the United States
                          and elsewhere;

                          (c)    participating in meetings and
                          conversations among themselves to implement,
                          adhere, and police the agreements they reached.

                          (d)     engaging in conduct designed to raise and
                          stabilize the prices of farm-raised salmon sold on
                          the spot market and pursuant to contracts.

           97.    Defendants and their co-conspirators engaged in the actions described

    above for the purpose of carrying out their unlawful agreements to fix, maintain, raise,

    or stabilize prices of farm-raised salmon and products derived therefrom.

           98.    Defendants’ conspiracy had the following effects, among others:

                          (a)    Price competition in the market for farm-
                          raised salmon and products derived therefrom has
                          been restrained, suppressed, and/or eliminated;

                          (b)     Prices for farm-raised salmon and
                          products derived therefrom provided by
                          Defendants and their co-conspirators have been
                          fixed, raised, maintained, and stabilized at
                          artificially  high,   non-competitive    levels
                          throughout the United States and elsewhere; and

                          (c)    Plaintiff and members of the Class who
                          purchased farm-raised salmon and products
                          derived therefrom from Defendants and their co-
                          conspirators have been deprived of the benefits of
                          free and open competition.



                                              43
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 45 of 79                      PageID #: 45



           99.     Plaintiff and members of the Class have been injured and will continue to

    be injured in their business and property by paying more for farm-raised salmon

    and products derived therefrom purchased from Defendants and their co-conspirators

    than they would have paid and will pay in the absence of the conspiracy.

           100.    The alleged contract, combination, or conspiracy is a per se violation of

    the federal antitrust laws.

           101.    Plaintiff and members of the Class are entitled to an injunction against

    Defendants, preventing and restraining the violations alleged herein.



                                   STATE DAMAGES CLAIMS

                                             COUNT II
                                  (Alabama Code §§ 6-5-60 et seq.)
                                  (On Behalf of the Alabama Class)

           102.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           103.    By reason of the conduct alleged herein, Defendants violated Alabama

    Code §§ 6- 5-60 et seq.

           104.    Title 6 of the Alabama Code regulates civil practice. Chapter 5 Article

    5 thereof generally prohibits unlawful trusts, combines, or monopolies. Alabama Code

    §§ 6-5-60 et seq.

           105.    Alabama Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Alabama during the Class Period. But for

    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

    derived therefrom would have been lower.

           106.    Under Alabama law, indirect purchasers have standing to maintain an

    action under the antitrust provisions of the Alabama Code based on the facts alleged in

                                                 44
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 46 of 79                     PageID #: 46



    this Complaint. Alabama Code §§ 6-5-60 et seq.

           107.   Defendants combined, contracted, understood and agreed in the market

    for farm- raised salmon and/or products derived therefrom in an unlawful manner,

    with the effect of restraining trade, increasing the price of farm-raised salmon and/or

    products derived therefrom and    hindering competition in the sale of farm-raised

    salmon and/or products derived therefrom, in violation of Alabama Code §§ 6-5-60 et

    seq.

           108.   Defendants’ farm-raised salmon and/or products derived therefrom

    were sold throughout the State of Alabama. During the Class Period, Defendants’

    illegal conduct substantially affected Alabama commerce.

           109.   Members of the Alabama Class were injured and are threatened with

    injury with respect to purchases of farm-raised salmon and/or products derived

    therefrom in Alabama in that they paid and will pay supra- competitive prices for farm-

    raised salmon and/or products derived therefrom due to Defendants’ unlawful conduct,

    and are entitled to all forms of relief available under Alabama Code §§ 6-5-60 et seq.

                                         COUNT III
                                 (Arizona Rev. Stat. §§ 44-
                                 1401 et seq.) (On Behalf of
                                     the Arizona Class)

           110.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           111.   By reason of the conduct alleged herein, Defendants have violated

    Arizona Rev. Stat. § 44-1401, et seq.

           112.   Arizona Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Arizona during the Class Period. But for

    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

                                              45
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 47 of 79                     PageID #: 47



    derived therefrom would have been lower.

              113.   Defendants entered into a contract, combination, or conspiracy

    between two or more persons in restraint of trade or commerce in the farm-raised

    salmon and/or products derived therefrom market, a substantial part of which occurred

    within Arizona.

              114.   Defendants’ violations of Arizona law were flagrant.

              115.   Defendants’ unlawful conduct substantially affected Arizona’s trade and

    commerce.

              116.   As a direct and proximate result of Defendants’ unlawful conduct,

    members of the Arizona Class have been injured in their business or property and are

    threatened with further injury in that they paid and will pay supra-competitive prices

    for farm-raised salmon and/or products derived therefrom due to Defendants’ unlawful

    conduct.

              117.   By reason of the foregoing, members of the Arizona Class are entitled

    to seek all forms of relief available under Arizona Revised Stat. § 44-1401, et seq.

                                           COUNT IV
                           (Ark. Code Ann. § 4-88-101, et seq.)
                              (On Behalf of the Arkansas Class)

              118.   The allegations in paragraphs 1-101 are incorporated as if fully stated

    herein.

              119.   By reason of the conduct alleged herein, Defendants have violated

    Arkansas Code Ann. § 4-88-101, et seq.

              120.   Arkansas Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Arizona during the Class Period. But for



                                                46
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 48 of 79                       PageID #: 48



    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

    derived therefrom would have been lower.

           121.    Defendants entered into a contract, combination, or conspiracy between

    two or more persons in restraint of trade or commerce in the farm-raised salmon and/or

    products derived therefrom market, a substantial part of which occurred within

    Arkansas.

           122.    Defendants’ conduct was unfair, unconscionable, or deceptive within the

    conduct of commerce within the State of Arkansas.

           123.    Defendants’ conduct misled consumers, withheld material facts, and

    resulted in material misrepresentations to Plaintiff and members of the Class.

           124.    Defendants’ unlawful conduct substantially affected Arkansas’s trade

    and commerce.

           125.    Defendants’ conduct was willful.

           126.    As a direct and proximate cause of Defendants’ unlawful conduct, the

    Plaintiffs and the members of the Arkansas Class have been injured in their business

    or property and are threatened with further injury.

           127.    By reason of the foregoing, Plaintiffs and members of the Arkansas Class

    are entitled to seek all forms of relief, including actual damages plus reasonable

    attorney’s fees under Ark. Code Ann. § 4-88-113.

                                        COUNT V
                       (California Business and Professions Code §§
                     16720, 16750) (On Behalf of the California Class)

           128.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           129.    By reason of the conduct alleged herein, Defendants have violated California



                                               47
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 49 of 79                    PageID #: 49



    Bus. & Prof. Code §§ 16700, et seq. and California’s Unfair Competition Law, Cal. Bus. &

    Prof. Code §§ 17200, et seq.

           130.    California Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of California during the Class Period. But

    for Defendants’ conduct set     forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

           131.    Defendants entered into and engaged in a continuing unlawful trust in

    restraint of the trade and commerce as alleged herein in violation of California Bus. &

    Prof. Code §§ 16700, 16720, et seq. In order to maintain the price of farm-raised

    salmon and/or products derived therefrom at supra-competitive levels at the California

    Class’s expense, Defendants have       combined and conspired to restrain and exclude

    competition in the Relevant Market.

           132.    Defendants’ anticompetitive conduct was knowing and willful and

    constitutes a flagrant violation of Section §§ 16700, et seq.

           133.    There is no pro-competitive justification for this anticompetitive

    conduct that outweighs its anticompetitive effects. Any possible pro-competitive

    benefits for such conduct could have been obtained by less restrictive alternatives.

           134.    Defendants’ anticompetitive conduct injured, and continues to injure

    members of the California Class in their business or property in that they paid and will

    pay supra-competitive prices for farm-raised salmon and/or products derived therefrom

    due to Defendants’ anticompetitive conduct.

           135.    Injury to members of the California Class was a direct, foreseeable, and

    proximate result of Defendants’ anticompetitive conduct.



                                               48
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 50 of 79                      PageID #: 50



           136.   As a result of Defendants’ violation of Section 16700, et seq., the

    California Class   seeks treble damages and the costs of suit, including reasonable

    attorneys’ fees, pursuant to Section 16750(a).

                                         COUNT VI
                          (District of Columbia Code Ann. §§ 28-
                         4501 et seq.) (On Behalf of the District of
                                       Columbia Class)

           137.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           138.   The policy of District of Columbia Code, Title 28, Chapter 45 (Restraints

    of Trade) is to “promote the unhampered freedom of commerce and industry

    throughout the District of Columbia by prohibiting restraints of trade and monopolistic

    practices.”

           139.   District of Columbia Class members purchased farm-raised salmon and/or

    products derived therefrom within the District of Columbia during the Class Period.

    But for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

           140.   Under District of Columbia law, indirect purchasers have standing to

    maintain an action under the antitrust provisions of the District of Columbia Code

    based on the facts alleged in this Complaint, because “any indirect purchaser in the

    chain of manufacture, production or distribution of goods . . . shall be deemed to be

    injured within the meaning of this chapter.” D.C. Code 28-4509(a).

           141.   Defendants contracted, combined or conspired to act in restraint of trade

    within the District of Columbia, in violation of D.C. Code § 28-4501, et seq.

           142.   Members of the District of Columbia Class were injured and are

    threatened with further injury with respect to purchases of farm-raised salmon and/or

                                              49
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 51 of 79                       PageID #: 51



    products derived therefrom in the District of Columbia in that they paid and will pay

    supra-competitive prices for farm-raised salmon and/or products derived therefrom due

    to Defendants’ unlawful conduct, and are entitled to all forms of relief, including actual

    damages, treble damages, and interest, reasonable attorneys’ fees and costs.

                                         COUNT VII
                              (Florida Stat. § 501.201(2), et seq.)
                               (On Behalf of the Florida Class)

           143.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           144.    The Florida Deceptive & Unfair Trade Practices Act, Florida Stat. §§ 501.201,

    et seq. (the “FDUTPA”),        generally    prohibits    “unfair    methods     of competition,

    unconscionable acts or practices, and unfair or deceptive acts or practices in the conduct

    of any trade or commerce,” including practices in restraint of trade. Florida Stat. § 501.204(1).

           145.    The primary policy of the FDUTPA is “[t]o protect the consuming public and

    legitimate business enterprises from those who engage in unfair methods of competition,

    or unconscionable, deceptive, or unfair acts or practices in the conduct of any trade or

    commerce.” Florida Stat. § 501.202(2).

           146.    A claim for damages under the FDUTPA has three elements: (1) a

    prohibited practice; (2) causation; and (3) actual damages.

           147.     Under Florida law, indirect purchasers have standing to maintain an action

    under the FDUTPA based on the facts alleged in this Complaint. Fla. Stat. § 501.211(a) (“. . .

    anyone aggrieved by a violation of this [statute] may bring an action . . .”).

           148.    Florida class members purchased f arm-raised salmon and/or products derived

    therefrom within the State of Florida during the Class Period. But for Defendants’ conduct

    set forth herein, the price of farm-raised salmon and/or products derived therefrom would



                                                50
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 52 of 79                     PageID #: 52



    have been lower.

           149.    Defendants contracted, combined or conspired to restrain trade in the market

    for farm-raised salmon and/or products derived therefrom, a substantial part of which

    occurred in Florida. for the purpose of excluding competition or controlling, fixing or

    maintaining prices for farm-raised salmon and/or products derived therefrom, in violation of

    Fla. Stat. §§ 501.201, et seq.

           150.    Accordingly, Defendants’ conduct was an unfair method of competition, and

    an unfair or deceptive act or practice within the conduct of commerce within the State of

    Florida.

           151.    As a direct and proximate cause of Defendants’ unlawful conduct, Plaintiffs

    and the members of the Florida Class have been injured in their business or property by virtue

    of overcharges for farm-raised salmon and/or products derived therefrom and are threatened

    with further injury.

           152.    By reason of the foregoing, Plaintiffs and the members of the Florida Class

    are entitled to seek all forms of relief, including injunctive relief pursuant to Fla. Stat.

    § 501.208 and declaratory judgment, actual damages, reasonable attorneys’ fees and costs

    pursuant to Florida Stat. § 501.211.

                                        COUNT VIII
                           (740 Ill. Comp. Stat. Ann. 10/3(1), et seq.)
                                (On Behalf of the Illinois Class)

           153.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           154.    The Illinois Antitrust Act, 740 ILCS 10/1, et seq., aims “to promote the

    unhampered growth of commerce and industry throughout the State by prohibiting

    restraints of trade which are secured through monopolistic or oligarchic practices and which


                                               51
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 53 of 79                      PageID #: 53



    act or tend to act to decrease competition between and among persons engaged in commerce

    and trade . . . .” 740 Ill. Comp. Stat. 10/2.

            155.    Illinois Class members purchased farm-raised salmon and/or products derived

    therefrom within the State of Illinois during the Class Period. But for Defendants’ conduct

    set forth herein, the price of farm-raised salmon and/or products derived therefrom would

    have been lower

            156.    Under the Illinois Antitrust Act, indirect purchasers have standing to maintain

    an action for damages based on the facts alleged in this Complaint. 740 Ill. Comp. Stat.

    10/7(2).

            157.    Defendants made contracts or engaged in a combination or conspiracy with

    each other, though they would have been competitors but for their prior agreement, for the

    purpose of fixing, controlling or maintaining prices for farm-raised salmon and/or products

    derived therefrom sold, and/or for allocating customers or markets for farm-raised salmon

    and/or products derived therefrom within the intrastate commerce of Illinois.

            158.    Defendants further unreasonably restrained trade or commerce an established,

    maintained or attempted to acquire monopoly power over the market for farm-raised salmon

    and products derived therefrom in Illinois for the purpose of excluding competition, in

    violation of 740 Ill. Comp. Stat. 10/1, et seq.

            159.    Members of the Illinois Class were injured with respect to purchases of

    farm-raised salmon and/or products derived therefrom in Illinois and are entitled to all

    forms of relief, including actual damages, treble damages, reasonable attorneys’ fees

    and costs.




                                                    52
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 54 of 79                      PageID #: 54



                                         COUNT IX
                                       (Iowa Code §§
                                      553.1 et seq.) (On
                                      Behalf of the Iowa
                                            Class)

           160.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           161.    The Iowa Competition Law aims to “prohibit[] restraint of economic

    activity and monopolistic practices.” Iowa Code § 553.2.

           162.    Iowa Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Iowa during the Class Period. But for Defendants’

    conduct set forth    herein, the price of farm-raised salmon and/or products derived

    therefrom would have been lower.

           163.    Defendants contracted, combined or conspired to restrain trade in the

    market for farm-raised salmon and/or products derived therefrom, a substantial part

    of which occurred in Iowa, for the purpose of excluding competition or controlling,

    fixing or maintaining prices for farm-raised salmon and/or products derived therefrom,

    in violation of Iowa Code § 553.1, et seq.

           164.    Defendants’ violations of Iowa law were willful or flagrant.

           165.    Defendants’ unlawful conduct substantially affected Iowa’s trade and

    commerce.

           166.    Members of the Iowa Class were injured and are threatened with further

    injury with respect to purchases of farm-raised salmon and/or products derived therefrom

    in Iowa in that they paid and will pay supra-competitive prices for farm-raised

    salmon and/or products derived therefrom due to Defendants’ unlawful conduct, and

    are entitled to all forms of relief, including actual damages, exemplary damages for



                                                 53
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 55 of 79                       PageID #: 55



    willful conduct, reasonable attorneys’ fees and costs, and injunctive relief.

                                          COUNT X
                                 (Kansas Stat. Ann §§ 50-101
                                  et seq.) (On Behalf of the
                                        Kansas Class)

           167.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           168.    The Kansas Restraint of Trade Act aims to prohibit practices which, inter

    alia, “tend to prevent full and free competition in the importation, transportation or sale

    of articles imported into this state.” Kan. Stat. Ann. § 50-112.

           169.    Kansas Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Kansas during the Class Period. But for

    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

    derived therefrom would have been lower.

           170.    Under the Kansas Restraint of Trade Act, indirect purchasers have

    standing to maintain an action based on the facts alleged in this Complaint. Kan. Stat.

    Ann § 50-161(b).

           171.    Defendants combined capital, skill or acts for the purposes of creating

    restrictions in trade or commerce of farm-raised salmon and/or products derived

    therefrom, increasing the      price of farm-raised salmon and/or products derived

    therefrom, preventing competition in the sale of farm-raised salmon and/or products

    derived therefrom, or binding themselves not to sell farm-         raised salmon and/or

    products derived therefrom, in a manner that established the price of farm- raised

    salmon and/or products derived therefrom and precluded free and unrestricted

    competition among themselves in the sale of farm-raised salmon and/or products

    derived therefrom, in violation of Kan. Stat. Ann. § 50-101, et seq.

                                                54
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 56 of 79                     PageID #: 56



           172.    Defendants’ unlawful conduct substantially affected Kansas’s trade and

    commerce.

           173.    Members of the Kansas Class were injured and will continue to be

    injured with respect to purchases of farm-raised salmon and/or products derived

    therefrom in Kansas in that they paid and will pay supra- competitive prices for farm-

    raised salmon and/or products derived therefrom due to Defendants’ unlawful conduct,

    and are entitled to all forms of relief, including actual damages, reasonable attorneys’

    fees and costs, and injunctive relief.

                                         COUNT XI
                          (Me. Rev. Stat. Ann. tit. 10 § 1101, et seq.)
                               (On Behalf of the Maine Class)

           174.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           175.    Part 3 of Title 10 the Maine Revised Statutes generally governs regulation

    of trade in Maine. Chapter 201 thereof governs monopolies and profiteering, generally

    prohibiting contracts in restraint of trade and conspiracies to monopolize trade. Me. Rev.

    Stat. Ann. Tit. 10, §§ 1101-02.

           176.    Maine Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Maine during the Class Period. But for

    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

    derived therefrom would have been lower.

           177.    Under Maine law, indirect purchasers have standing to maintain an

    action based on the facts alleged in this Complaint. Me. Rev. Stat. Ann. Tit. 10,

    § 1104(1).

           178.    Defendants contracted, combined or conspired in restraint of trade or



                                               55
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 57 of 79                      PageID #: 57



    commerce of farm-raised salmon and/or products derived therefrom within the

    intrastate commerce of Maine, and monopolized or attempted to monopolize the trade

    or commerce of farm-raised salmon and/or products derived therefrom within the

    intrastate commerce of Maine, in violation of Me. Rev. Stat. Ann. Tit. 4, § 1101, et seq.

           179.    Members of the Maine Class were injured with respect to purchases of

    farm-raised salmon and/or products derived therefrom in Maine and are entitled to all

    forms of relief, including actual damages, treble damages, reasonable attorneys’ and

    experts’ fees and costs.

                                           COUNT XII
                               (Michigan Compiled Laws Ann. §§
                                445.771 et seq.) (On Behalf of the
                                        Michigan Class)

           180.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           181.    The Michigan Antitrust Reform Act aims “to prohibit contracts,

    combinations, and conspiracies in restraint of trade or commerce…[and] to provide

    remedies, fines, and penalties for violations of this act.” Mich. Act 274 of 1984.

           182.    Michigan Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Michigan during the Class Period. But for

    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

    derived therefrom would have been lower.

           183.    Under the Michigan Antitrust Reform Act, indirect purchasers have

    standing to maintain an action based on the facts alleged in this Complaint. Mich. Comp.

    Laws. § 452.778(2).

           184.    Defendants contracted, combined, or conspired, a substantial part of which

    occurred in Michigan, to restrain trade or commerce in the market for farm-raised

                                               56
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 58 of 79                        PageID #: 58



    salmon and/or products derived therefrom, in violation of Mich. Comp. Laws § 445.772,

    et seq.

              185.   Defendants’ unlawful conduct substantially affected Michigan’s trade

    and commerce.

              186.   Members of the Michigan Class were injured and are threatened with

    injury with respect to purchases of farm-raised salmon and/or products derived

    therefrom in Michigan in that they paid and will pay supra- competitive prices for farm-

    raised salmon and/or products derived therefrom due to Defendants’ unlawful conduct,

    and are entitled to all forms of relief, including actual damages, treble damages for

    flagrant violations, interest, costs, reasonable attorneys’ fees, and injunctive or other

    appropriate equitable relief.

                                          COUNT XIII
                                (Minnesota Ann. Stat. §§ 325D.49
                                    et seq.) (On Behalf of the
                                         Minnesota Class)

              187.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

              188.   The Minnesota Antitrust Law of 1971 aims to prohibit any contract,

    combination or conspiracy when any part thereof was created, formed, or entered

    into in Minnesota; any contract, combination or conspiracy, wherever created, formed

    or entered into; whenever any of these affect Minnesota trade or commerce.

              189.   Minnesota Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of Minnesota during the Class Period. But

    for Defendants’ conduct set       forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

              190.   Under the Minnesota Antitrust Act of 1971, indirect purchasers have

                                                 57
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 59 of 79                      PageID #: 59



    standing to maintain an action based on the facts alleged in this Complaint. Minn. Stat.

    § 325D.56.

    191.          Defendants contracted, combined or conspired in unreasonable restraint

    of trade or commerce in the market for farm-raised salmon and/or products derived

    therefrom within the intrastate commerce of and outside of Minnesota; established,

    maintained, used or attempted to establish, maintain or use monopoly power over the

    trade or commerce in the market for farm- raised salmon and/or products derived

    therefrom within the intrastate commerce of and outside of Minnesota; in violation of

    Minn. Stat. § 325D.49, et seq.

           192.   Defendants’ unlawful conduct substantially affected Minnesota’s trade

    and commerce.

           193.   As a direct and proximate result of Defendants’ unlawful conduct, the

    members of the Minnesota Class have been injured in their business or property and are

    threatened with further injury in that they paid and will pay supra-competitive prices

    for farm-raised salmon and/or products derived therefrom due to Defendants’ unlawful

    conduct

           194.   By reason of the foregoing, the Minnesota Class is entitled to seek all forms

    of relief available under Minnesota Stat. §§ 325D.49, et seq.

                                       COUNT XIV
                             (Mississippi Code Ann. §§ 75-21-1
                                 et seq.) (On Behalf of the
                                     Mississippi Class)

           195.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           196.   Title 75 of the Mississippi Code regulates trade, commerce and

    investments. Chapter 21 thereof generally prohibits trusts and combines in restraint or

                                               58
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 60 of 79                     PageID #: 60



    hindrance of trade, with the aim that “trusts and combines may be suppressed, and the

    benefits arising from competition in business [are] preserved” to Mississippians. Miss.

    Code Ann. § 75-21-39.

           197.    Mississippi Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of Mississippi during the Class Period. But

    for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

           198.    Trusts are combinations, contracts, understandings or agreements,

    express or implied, when inimical to the public welfare and with the effect of, inter

    alia, restraining trade, increasing the price or output of a commodity, or hindering

    competition in the production or sale of a commodity. Miss. Code Ann. § 75-21-1.

           199.    Under Mississippi law, indirect purchasers have standing to maintain

    an action under the antitrust provisions of the Mississippi Code based on the facts

    alleged in this Complaint. Miss. Code Ann. § 75-21-9.

           200.    Defendants combined, contracted, understood and agreed in the market

    for farm-raised salmon and/or products derived therefrom in a manner inimical to public

    welfare, with the effect of restraining trade, increasing the price of farm-raised salmon

    and/or products derived therefrom and hindering competition in the sale of farm-

    raised salmon and/or products derived therefrom, in violation of Miss. Code Ann.

    § 75-21-1(a), et seq. 270.

           201.    Defendants’ farm-raised salmon and/or products derived therefrom sold

    in stores throughout the State of Mississippi. During the Class Period, Defendants’

    illegal conduct substantially affected Mississippi commerce.



                                               59
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 61 of 79                        PageID #: 61



            202.     Members of the Mississippi Class were injured and are threatened with

    injury with respect to purchases of farm-raised salmon and/or products derived

    therefrom in Mississippi in that they paid and will pay supra-competitive prices for

    farm-raised salmon and/or products derived therefrom due to Defendants’ unlawful

    conduct, and are entitled to all forms of relief available under Miss. Code Ann. § 75-

    21-21, et seq.

                                           COUNT XV
                                   (Nebraska Rev. Stat. §§ 59-
                                    801 et seq.) (On Behalf of
                                      the Nebraska Class)

            203.     The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

            204.     Chapter 59 of the Nebraska Revised Statute generally governs business

    and trade practices. Sections 801 through 831 thereof, known as the Junkin Act, prohibit

    antitrust violations such as restraints of trade.

            205.     Nebraska Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Nebraska during the Class Period. But for

    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

    derived therefrom would have been lower.

            206.     Under Nebraska law, indirect purchasers have standing to maintain an

    action under the Junkin Act based on the facts alleged in this Complaint. Neb. Rev. Stat.

    § 59-821.

            207.     Defendants contracted, combined or conspired in restraint of trade or

    commerce of farm-raised salmon and/or products derived therefrom within the intrastate

    commerce of Nebraska, through agreements to fix prices, and otherwise control trade,

    in violation of Neb. Rev. Stat. § 59- 801, et seq.

                                                 60
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 62 of 79                        PageID #: 62



           208.    Defendants’ unlawful conduct substantially affected Nebraska’s trade

    and commerce.

           209.    Members of the Nebraska Class were injured and will continue to be

    injured with respect to purchases of farm-raised salmon and/or products derived

    therefrom in Nebraska in that they paid and will pay supra- competitive prices for farm-

    raised salmon and/or products derived therefrom due to Defendants’ unlawful conduct,

    and are entitled to all forms of relief, including actual damages or liquidated damages

    in an amount which bears a reasonable relation to the actual damages which have been

    sustained, as well as reasonable attorneys’ fees, costs, and injunctive relief.



                                       COUNT XVI
                                (Nevada Rev. Stat. Ann. §§
                             598A.010 et seq.) (On Behalf of the
                                      Nevada Class)

           210.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           211.    The Nevada Unfair Trade Practice Act (“NUTPA”) states that “free,

    open and competitive production and sale of commodities…is necessary to the

    economic well-being of the citizens of the State of Nevada.” Nev. Rev. Stat. Ann.

    § 598A.030(1).

           212.    Nevada Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Nevada during the Class Period. But for

    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

    derived therefrom would have been lower.

           213.    The policy of NUTPA is to prohibit acts in restraint of trade or

    commerce, to preserve and protect the free, open and competitive market, and to penalize


                                               61
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 63 of 79                        PageID #: 63



    all persons engaged in anticompetitive practices. Nev. Rev. Stat. Ann. § 598A.030(2).

    Such acts include, inter alia, price fixing, and division of markets. Nev. Rev. Stat. Ann.

    § 598A.060.

              214.       Under Nevada law, indirect purchasers have standing to maintain an

    action under NUTPA based on the facts alleged in this Complaint. Nev. Rev. Stat. Ann.

    §598A.210(2).

              215.       Defendants fixed prices by agreeing to establish prices for farm-raised

    salmon and/or products derived therefrom in Nevada, and within the intrastate

    commerce of Nevada, constituting a contract, combination or conspiracy in restraint

    of trade in violation of Nev. Rev. Stat. Ann. § 598A, et seq.

              216.       Defendants’ unlawful conduct substantially affected Nevada’s trade and

    commerce.

              217.       Members of the Nevada Class were injured and are threatened with

    injury with          respect to purchases of farm-raised salmon and/or products derived

    therefrom in Nevada in that at least thousands of sales of Defendants’ farm-raised salmon

    and/or products derived therefrom took           place in Nevada, purchased by Nevada

    consumers at supra-competitive prices caused by Defendants’ conduct.

              218.       Accordingly, members of the Nevada Class are entitled to all forms

    of relief, including actual damages, treble damages, reasonable attorneys’ fees, costs, and

    injunctive relief.




                                                   62
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 64 of 79                      PageID #: 64



                                         COUNT XVII
                                (New Hampshire Rev. Stat. §§
                                356:1 et seq.) (On Behalf of the
                                    New Hampshire Class)

            219.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

            220.   Title XXXI of the New Hampshire Statutes generally governs trade and

    commerce. Chapter 356 thereof governs combinations and monopolies and prohibits

    restraints of trade. N.H. Rev. Stat. Ann. §§ 356:2, 3.

            221.   New Hampshire Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of New Hampshire during the Class Period.

    But for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

            222.   Under New Hampshire law, indirect purchasers have standing to maintain

    an action based on the facts alleged in this Complaint. N.H. Rev. Stat. Ann. § 356:11(II).

            223.   Defendants fixed, controlled or maintained prices for farm-raised

    salmon and/or     products derived therefrom, constituting a contract, combination or

    conspiracy in restraint of trade, a substantial part of which occurred in New Hampshire,

    in violation of N.H. Rev. Stat. Ann. § 356:1, et seq.

            224.   Members of the New Hampshire Class were injured and are threatened

    with injury with respect to purchases of farm-raised salmon and/or products derived

    therefrom in New Hampshire in that they paid more and will continue to pay more

    for farm-raised salmon and/or products derived therefrom than they otherwise would

    in the absence of Defendants’ unlawful conduct, and are entitled to all forms of relief,

    including actual damages sustained, treble damages for willful or flagrant violations,

    reasonable attorneys’ fees, costs, and injunctive relief.


                                                63
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 65 of 79                        PageID #: 65



                                          COUNT XVIII
                                (New Mexico Stat. Ann. §§ 57-1-1
                                  et seq.) (On Behalf of the New
                                           Mexico Class)

            225.     The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

            226.     The New Mexico Antitrust Act aims to prohibit restraints of trade and

    monopolistic practices. N.M. Stat. Ann. 57-1-15.

            227.     New Mexico Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of New Mexico during the Class Period.

    But for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

            228.     Under New Mexico law, indirect purchasers have standing to maintain

    an action based on the facts alleged in this Complaint. N.M. Stat. Ann. § 57-1-3.

            229.     Defendants contracted, agreed, combined or conspired to restrain trade

    for farm-      raised salmon and/or products derived therefrom within the intrastate

    commerce of New Mexico, in violation of N.M. Stat. Ann. § 57-1-1, et seq.

            230.     Defendants’ unlawful conduct substantially affected New Mexico’s

    trade and commerce.

            231.     Members of the New Mexico Class were injured and will continue to

    be injured with respect to purchases of farm-raised salmon and/or products derived

    therefrom in New Mexico in that they paid more and will continue to pay more for

    farm-raised salmon and/or products derived therefrom than they otherwise would in the

    absence of Defendants’ unlawful conduct, and          are entitled to all forms of relief,

    including actual damages, treble damages, reasonable attorneys’            fees, costs, and

    injunctive relief.


                                                 64
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 66 of 79                      PageID #: 66



                                       COUNT XIX
                    (The Donnelly Act, New York General Bus. Law §§
                      340 et seq.) (On Behalf of the New York Class)

           232.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           233.   Article 22 of the New York General Business Law general prohibits

    monopolies and contracts or agreements in restraint of trade, with the policy of

    encouraging competition or the free exercise of any activity in the conduct of any

    business, trade or commerce in New York. N.Y. Gen. Bus. Law § 340(1).

           234.   New York Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of New York during the Class Period. But

    for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

           235.   Under New York law, indirect purchasers have standing to maintain an

    action based on the facts alleged in this Complaint. N.Y. Gen. Bus. Law § 340(6).

           236.   Defendants restrained competition in the free exercise of the conduct of the

    business of farm-raised salmon and/or products derived therefrom within the intrastate

    commerce of New York, in violation of N.Y. Gen. Bus. Law § 340, et seq.

           237.   Defendants’ unlawful conduct substantially affected New York’s trade

    and commerce.

           238.   Members of the New York Class were injured and are threatened with

    further injury with respect to purchases of farm-raised salmon and/or products derived

    therefrom in New York in that they paid more and will continue to pay more for

    farm-raised salmon and/or products derived therefrom than they otherwise would in

    the absence of Defendants’ unlawful conduct, and are entitled to all forms of relief,



                                              65
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 67 of 79                       PageID #: 67



    including actual damages, treble damages, costs not exceeding $10,000, and reasonable

    attorneys’ fees.


                                            COUNT XX
                                 (North Carolina General Stat. §§
                                  75-1 et seq.) (On Behalf of the
                                      North Carolina Class)

            239.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

            240.       By reason of the conduct alleged herein, Defendants have violated N.C. Gen.

    Stat. § 75-1.1, et seq.

            241.    North Carolina class members purchased farm-raised salmon and/or

    products derived therefrom within the State of North Carolina during the Class Period.

    But for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

            242.    Defendants entered into a contract or combination in the form of trust or

    otherwise, or conspiracy in restraint of trade or commerce in the farm-raised salmon

    and/or products derived therefrom market, a substantial part of which occurred within

    North Carolina.

            243.    Defendants’ conduct was unfair, unconscionable, or deceptive within the

    conduct of commerce within the State of North Carolina.

            244.    Defendants trade practices are and have been immoral, unethical,

    unscrupulous, and substantially injurious to consumers.

            245.    Defendants’ conduct misled consumers, withheld material facts, and

    resulted in material misrepresentations to members of the North Carolina class.

                   246. Defendants’ unlawful conduct substantially affected North Carolina’s



                                                 66
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 68 of 79                       PageID #: 68



    trade and commerce.

            247.    As a direct and proximate result of Defendants’ unlawful conduct,

    members of the North Carolina Class have been injured in their business or property and

    are threatened with further injury in that they paid more and will continue to pay more

    for farm-raised salmon and/or products derived therefrom than they otherwise would in

    the absence of Defendants’ unlawful conduct.

            248.    By reason of the foregoing, members of the North Carolina Class are

    entitled to seek all forms of relief available, including treble damages, under N.C. Gen.

    Stat. § 75-1, et seq.

                                          COUNT XXI
                             (North Dakota Century Code §§ 51-
                            08.1-01 et seq.) (On Behalf of the North
                                         Dakota Class)

            249.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

            250.    The North Dakota Uniform State Antitrust Act generally prohibits

    restraints on or monopolization of trade. N.D. Cent. Code § 51-08.1, et seq.

            251.    North Dakota class members purchased farm-raised salmon and/or

    products derived therefrom within the State of North Dakota during the Class Period.

    But for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

            252.    Under the North Dakota Uniform State Antitrust Act, indirect

    purchasers have standing to maintain an action based on the facts alleged in this

    Complaint. N.D. Cent. Code § 51- 08.1-08.

            253.    Defendants contracted, combined or conspired in restraint of in the market

    for farm- raised salmon and/or products derived therefrom, a substantial part of which

                                                67
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 69 of 79                      PageID #: 69



    occurred within North Dakota, for the purposes of excluding competition or controlling,

    fixing or maintaining prices for farm-raised salmon and/or products derived therefrom,

    in violation of N.D. Cent. Code §§ 51-08.1-02, 03.

           254.    Defendants’ violations of North Dakota law were flagrant.

           255.    Defendants’ unlawful conduct substantially affected North Dakota’s

    trade and commerce.

           256.    Members of the North Dakota Class were injured and will continue to

    be injured with respect to purchases in North Dakota in that they paid more and will

    continue to pay more for farm-raised salmon and/or products derived therefrom than

    they otherwise would in the absence of Defendants’ unlawful conduct, and are entitled

    to all forms of relief, including actual damages, treble damages for flagrant violations,

    costs, reasonable attorneys’ fees, and injunctive or other equitable relief.

                                       COUNT XXII
                                  (Oregon Revised Statutes
                              §§ 646.705 et seq.) (On Behalf of
                                     the Oregon Class)

           257.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           258.    Chapter 646 of the Oregon Revised Statutes generally governs business

    and trade practices within Oregon. Sections 705 through 899 thereof govern antitrust

    violations, with the policy to “encourage free and open competition in the interest of the

    general welfare and economy of the state.” Or. Rev. Stat. § 646.715.

           259.    Oregon Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Oregon during the Class Period. But for

    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

    derived therefrom would have been lower.

                                               68
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 70 of 79                         PageID #: 70



             260.     Under Oregon law, indirect purchasers have standing under the antitrust

    provisions of the Oregon Revised Statutes to maintain an action based on the facts

    alleged in this Complaint. Or. Rev. Stat. § 646.780(1)(a).

             261.     Defendants contracted, combined, or conspired in restraint of trade or

    commerce of farm-raised salmon and/or products derived therefrom, a substantial part

    of which occurred within Oregon, in violation of Or. Rev. Stat. § 646.705, et seq.

             262.     Defendants’ unlawful conduct substantially affected Oregon’s trade and

    commerce.

             263.     Members of the Oregon Class were injured with respect to purchases of

    farm-raised salmon and/or products derived therefrom within the intrastate commerce

    of Oregon, or alternatively to interstate commerce involving actual or threatened

    injury to persons located in Oregon, in that they paid more and will continue to pay

    more for farm-raised salmon and/or products derived therefrom than they otherwise

    would in the absence of Defendants’ unlawful conduct.

             264.     Members of the Oregon Class are entitled to all forms of relief,

    including actual damages, treble damages, reasonable attorneys’ fees, expert witness

    fees and investigative costs, and injunctive relief.

                                         COUNT XXIII
                    (Rhode Island Antitrust Act, Rhode Island Gen. Law §§ 6-
                       36-1 et seq.) (On Behalf of the Rhode Island Class)

             265.     The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

             266.     The Rhode Island Antitrust Act aims to promote the unhampered

    growth     of commerce and industry throughout Rhode Island by prohibiting

    unreasonable restraints of trade that hamper, prevent or decrease competition. R.I. Gen.



                                                  69
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 71 of 79                       PageID #: 71



    Laws § 6-36- 2(a)(2).

            267.    Rhode Island Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of Rhode Island during the Class Period.

    But for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

            268.    Under the Rhode Island Antitrust Act, as of July 15, 2013, indirect

    purchasers have standing to maintain an action based on the facts alleged in this

    Complaint. R.I. Gen. Laws § 6- 36-11(a).

            269.    Defendants contracted, combined and conspired in restraint of trade of

    farm-raised salmon and/or products derived therefrom within the intrastate commerce

    of Rhode Island, for the       purpose of excluding competition or controlling, fixing or

    maintaining prices within the intrastate commerce of Rhode Island, in violation of R.I.

    Gen. Laws § 6-36-1, et seq.

            270.    Members of the Rhode Island Class were injured and will continue to

    be injured with respect to purchases of farm-raised salmon and/or products derived

    therefrom in Rhode Island in that they paid more and will continue to pay more for

    farm-raised salmon and/or products derived therefrom than they otherwise would in

    the absence of Defendants’ unlawful conduct, and are entitled to all forms of relief,

    including actual damages, treble damages, reasonable costs, reasonable attorneys’

    fees, and injunctive relief.

                                           COUNT XXIV
                             (South Dakota Codified Laws §§ 37-1-
                               3.1 et seq.) (On Behalf of the South
                                           Dakota Class)

            271.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

                                                 70
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 72 of 79                    PageID #: 72




            272.   Chapter 37-1 of the South Dakota Codified Laws prohibits restraint

    of trade, monopolies and discriminatory trade practices. S.D. Codified Laws §§ 37-1-

    3.1, 3.2.

            273.   South Dakota Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of South Dakota during the Class Period.

    But for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

            274.   Under South Dakota law, indirect purchasers have standing under the

    antitrust provisions of the South Dakota Codified Laws to maintain an action based on

    the facts alleged in this Complaint. S.D. Codified Laws § 37-1-33.

            275.   Defendants contracted, combined or conspired in restraint of trade or

    commerce of farm-raised salmon and/or products derived therefrom within the

    intrastate commerce of South Dakota, in violation of S.D. Codified Laws § 37-1, et seq.

            276.   Defendants’ unlawful conduct substantially affected South Dakota’s

    trade and commerce.

            277.   Members of the South Dakota Class were injured and will continue to

    be injured with respect to purchases of farm-raised salmon and/or products derived

    therefrom in South Dakota in that they paid more and will continue to pay more

    for farm-raised salmon and/or products derived therefrom than they otherwise would

    in the absence of Defendants’ unlawful conduct, and are entitled to all forms of relief,

    including actual damages, treble damages, taxable costs, reasonable attorneys’ fees, and

    injunctive or other equitable relief.




                                              71
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 73 of 79                     PageID #: 73



                                       COUNT XXV
                              (Tennessee Code Ann. §§ 47-25-
                               101 et seq.) (On Behalf of the
                                     Tennessee Class)

           278.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           279.   By reason of the conduct alleged herein, Defendants have violated

    Tennessee Code Ann. §§ 47-25 101, et seq.

           280.   Tennessee Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of Tennessee during the Class Period. But

    for Defendants’ conduct set    forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

           281.   Defendants have entered into arrangements, contracts, agreements,

    trusts, or combinations with persons or corporations designed to, or which tend to,

    advance or control the price or the cost to end users in the farm-raised salmon and/or

    products derived therefrom market throughout Tennessee.

           282.   Defendants’ unlawful conduct affects Tennessee commerce to a

    substantial degree by causing Tennessee consumers to pay inflated prices for farm-

    raised salmon and/or products derived therefrom.

           283.   As a direct and proximate cause of Defendants’ unlawful conduct,

    members of the Tennessee Class have been injured in their business or property and

    are threatened with further injury in that they paid more and will continue to pay more

    for farm-raised salmon and/or products derived therefrom than they otherwise would in

    the absence of Defendants’ unlawful conduct.

           284.   By reason of the foregoing, members of the Tennessee Class are entitled

    to seek all forms of relief available under Tennessee Code Ann. §§ 47-25-101, et seq.


                                              72
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 74 of 79                      PageID #: 74



                                       COUNT XXVI
                                 (Utah Code Ann. §§ 76-10-
                                 3101 et seq.) (On Behalf of
                                      the Utah Class)

           285.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           286.    The Utah Antitrust Act aims to “encourage free and open competition in

    the interest   of the general welfare and economy of this state by prohibiting

    monopolistic and unfair trade practices, combinations and conspiracies in restraint of

    trade or commerce . . . .” Utah Code Ann. § 76-10-3102.

           287.    Utah Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Utah during the Class Period. But for Defendants’

    conduct set forth   herein, the price of farm-raised salmon and/or products derived

    therefrom would have been lower.

           288.    Under the Utah Antitrust Act, indirect purchasers who are either Utah

    residents or Utah citizens have standing to maintain an action based on the facts

    alleged in this Complaint. Utah Code Ann. § 76-10-3109(1)(a).

           289.    Defendants contracted, combined or conspired in restraint of trade or

    commerce of farm-raised salmon and/or products derived therefrom, in violation of

    Utah Code Ann. § 76-10- 3101, et seq.

           290.    Members of the Utah Class who are either Utah residents or Utah

    citizens were injured and will continue to be injured with respect to purchases of

    farm-raised salmon and/or products derived therefrom in Utah in that they paid more

    and will continue to pay more for farm-         raised salmon and/or products derived

    therefrom than they otherwise would in the absence of Defendants’ unlawful conduct,

    and are entitled to all forms of relief, including actual damages, treble damages, costs


                                               73
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 75 of 79                      PageID #: 75



    of suit, reasonable attorneys’ fees, and injunctive relief.

                                         COUNT XXVII
                                  (Vermont Stat. Ann. §§ 2453
                                    et seq.) (On Behalf of the
                                         Vermont Class)

            291.   The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

            292.   By reason of the conduct alleged herein, Defendants have violated the

    Vermont Statutes Annotated.

            293.   Vermont Class members purchased farm-raised salmon and/or products

    derived therefrom within the State of Vermont during the Class Period. But for

    Defendants’ conduct set forth herein, the price of farm-raised salmon and/or products

    derived therefrom would have been lower.

            294.   Defendants’ conduct has and had anticompetitive effects in the farm-

    raised salmon and/or products derived therefrom market, as supra-competitive prices

    for farm-raised salmon and/or products derived therefrom are passed on to end users.

            295.   Defendants’ unlawful conduct substantially affected Vermont’s trade

    and commerce.

            296.   As a direct and proximate result of Defendants’ unlawful conduct,

    members of the Vermont Class have been injured in their business or property and

    are threatened with further injury in that they paid and will continue to pay more for

    farm-raised salmon and/or products derived therefrom than they otherwise would in

    the absence of Defendants’ unlawful conduct.

            297.   By reason of the foregoing, members of the Vermont Class are entitled

    to seek all forms of relief available under Vermont Stat. Ann. 9 § 2453 et seq.




                                                 74
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 76 of 79                      PageID #: 76



                                        COUNT XXVIII
                                  (West Virginia Code §§ 47-
                                   18-1 et seq.) (On Behalf of
                                    the West Virginia Class)

           298.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           299.    The violations of federal antitrust law set forth above also constitute

    violations of section 47-18-1 of the West Virginia Code.

           300.    West Virginia Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of West Virginia during the Class Period.

    But for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

           301.    During the Class Period, Defendants engaged in a continuing contract,

    combination or conspiracy, a substantial part of which occurred in West Virginia, with

    wholesalers in unreasonable restraint of trade and commerce and other anticompetitive

    conduct alleged above in violation of W. Va. Code § 47-18-1, et seq.

           302.    Defendants’ anticompetitive acts described above were knowing, willful

    and constitute violations or flagrant violations of the West Virginia Antitrust Act.

           303.    Defendants’ unlawful conduct substantially affected West Virginia’s

    trade and commerce.

           304.    As a direct and proximate result of Defendants’ unlawful conduct,

    members of the West Virginia Class have been injured in their business and property

    in that they paid more for farm-raised salmon and/or products derived therefrom than

    they otherwise would have paid in the absence of Defendants’ unlawful conduct.

           305.    As a result of Defendants’ violation of Section 47-18-3 of the West

    Virginia Antitrust Act, members of the West Virginia Class seek treble damages and


                                                75
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 77 of 79                      PageID #: 77



    their cost of suit, including reasonable attorneys’ fees, pursuant to section 47-18-9 of

    the West Virginia Code.

                                        COUNT XXIX
                                      (Wisconsin Stat. §§
                                      133.01 et seq.) (On
                                    Behalf of the Wisconsin
                                             Class)

           306.    The allegations in paragraphs 1-101 are incorporated as if fully stated herein.

           307.    Wisconsin Class members purchased farm-raised salmon and/or

    products derived therefrom within the State of Wisconsin during the Class Period. But

    for Defendants’ conduct set forth herein, the price of farm-raised salmon and/or

    products derived therefrom would have been lower.

           308.    Under Wisconsin law, indirect purchasers have standing under the

    antitrust provisions of the Wisconsin Statutes to maintain an action based on the

    facts alleged in this Complaint. Wis. Stat. 133.18(a).

           309.    Defendants contracted, combined or conspired in restraint of trade or

    commerce of farm-raised salmon and/or products derived therefrom, a substantial part

    of which occurred within     Wisconsin, with the intention of injuring or destroying

    competition therein, in violation of Wis. Stat. § 133.01, et seq.

           310.    Members of the Wisconsin Class were injured with respect to purchases

    of farm- raised salmon and/or products derived therefrom in Wisconsin in that the

    actions alleged herein substantially affected the people of Wisconsin, with consumers

    in Wisconsin paying substantially higher prices for Defendants’ farm-raised salmon

    and/or products derived therefrom in Wisconsin.

           311.    Accordingly, members of the Wisconsin Class are entitled to all forms



                                               76
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 78 of 79                     PageID #: 78



    of relief, including actual damages, treble damages, costs and reasonable attorneys’

    fees, and injunctive relief.

                                   PRAYER FOR RELIEF

           WHEREFORE, Plaintiff individually and as a member of the proposed

    Federal Injunctive Class and the State Classes pray that:

    A.       The Court determine that each of the claims alleged in this Complaint may

    be maintained as a class action claims under Rule 23(a), (b)(2), and (b)(3) of the

    Federal Rules of Civil Procedure, and direct that reasonable notice of this action, as

    provided by Rule 23(c)(2) of the Federal Rules of Civil Procedure, be given to each

    and every member of the Classes once certified;

    B.       This Court find that Defendants’ conduct constitutes violations of the

    Sherman Act, 15 U.S.C. §§ 1, 2 and the Clayton Act, 15 U.S.C. § 14;

    C.       This Court award injunctive relief to the proposed injunctive Class under

    Section 16 of the Clayton Act, 15 U.S.C. § 26;

    D.       The unlawful conduct alleged herein be adjudged and decreed in violation

    of the listed state antitrust laws, state consumer protection laws, and common law;

    E.       Plaintiff and the members of the Classes recover damages, to the

    maximum extent allowed under applicable state law, and that a joint and several

    judgment in favor of Plaintiffs and the members of such Classes be entered against

    Defendants in an amount to be trebled to the extent such laws permit;

    F.       Plaintiff and the members of the Classes recover reasonable attorneys’ fees

    and costs as allowed by law;



                                               77
Case 1:19-cv-00268-JAW Document 1 Filed 06/11/19 Page 79 of 79                        PageID #: 79



     G.       Plaintiff and the members of the Classes recover pre-judgment and post-

     judgment interest at the highest rate allowed by law; and

     H.       Plaintiff and the members of the Classes be granted such other and

     further relief as the Court deems just and equitable.


                                         JURY DEMAND

            Plaintiff demands a trial by jury of all issues so triable as of right.

Dated: June 11, 2019.

                                                               Richard L. O’Meara
                                                               Richard L. O’Meara
                                                               MURRAY, PLUMB & MURRAY
                                                               75 Pearl Street, P.O. Box 9785
                                                               Portland, ME 04104-5085
                                                               Tel: (207) 773-5651
                                                               romeara@mpmlaw.com

                                                               Irwin B. Levin
                                                               Richard E. Shevitz
                                                               Scott D. Gilchrist
                                                               COHEN & MALAD, LLP
                                                               One Indiana Square, Suite 1400
                                                               Indianapolis, IN 46204
                                                               Tel: (317) 636-6481
                                                               Fax: (317) 636-2593
                                                               ilevin@cohenandmalad.com
                                                               rshevitz@cohenandmalad.com
                                                               sgilchrist@cohenandmalad.com

                                                               Benjamin J. Widlanski
                                                               Tal J. Lifshitz
                                                               KOZYAK TROPIN &
                                                                 THROCKMORTON
                                                               2525 Ponce de Leon Blvd., 9th Floor
                                                               Miami, FL 33134
                                                               Tel: 305-372-1800
                                                               Fax: 305-372-3508
                                                               bwidlanski@kttlaw.com
                                                               tjl@kttlaw.com

                                                               Counsel for the Plaintiff

                                                  78
